Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 1 of 84 Page ID #:1978



1    HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                                    CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12                                                           CORONA SEEDS, INC.’S
                             Plaintiffs,                     EVIDENTIARY OBJECTIONS;
13    v.                                                     [PROPOSED] ORDER
14    Corona Seeds, Inc.;                                    [Filed Concurrently with Reply to
                                                             Opposition to Motion and Motion for
15                           Defendant.                      Summary Judgment, of Alternatively,
                                                             Partial Summary Judgment; Reply to
16                                                           Plaintiffs’ Additional Facts; Reply to
                                                             Plaintiffs’ Disputed Facts; Reply to
17                                                           Plaintiffs’ Objection to Request for
                                                             Judicial Notice; Declaration of Peter
18                                                           C.L. Chen]
19                                                           District Judge: Hon. Dolly M. Gee
20                                                           Date: December 20, 2019
                                                             Time: 3:00 p.m. th
21                                                           Courtroom: 8C, 8 Floor
22
                                                             Complaint Served: December 21, 2017
23                                                           Current Trial Date: February 11, 2020
24                                                           Judge: Hon. Dolly M. Gee
                                                             Magistrate: Hon. Steve Kim
25

26

27
            Pursuant to Federal Rules of Civil Procedure Rule 56 et seq. and Local Rule 56 et

28
     seq., defendant Corona Seeds, Inc. (“CORONA”) objects to evidence and declarations
                                                         1
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 2 of 84 Page ID #:1979



1
     submitted by plaintiffs Agricola Cuyuma SA (“CUYUMA”) and Corporacion Agricola
2
     Vinasol SAC’s (“AVSA”) (collectively “PLAINTIFFS”) in opposition to CORONA’s
3
     Motion for Summary Judgment, or Alternatively, Partial Summary Judgment, as follows:
4
      Evidentiary Objections to Plaintiffs’ Additional Relevant Fact, Including Evidence
5                                            Cited
6

7       Material Objected to:                   Ground for Objection:                   Ruling on the
                                                                                         Objection:
8

9    1. Plaintiffs’ Additional     Misstates / mischaracterizes facts                Sustained:_______
     Relevant Fact, page 1,        and/or evidence:
10
     paragraph 1.2, lines 10-19    The evidence presented, both by
                                                                                     Overruled:_____
11                                 CORONA and PLAINTIFFS,
     “But see Ex. A to Chen Dec., indicate that a CORONA
12
     Newman Depo, 37:9-17.         employee examines the label.
13   (Where Newman testifies       PLAINTIFFS purposefully
     that Corona, once it received ignored that testimony. Such
14
     the bags, did not read or in  testimony is included in Exhibit
15   general, does not usually     “F” to the Declaration of Peter
     read labels on the bags       C.L. Chen, which was previously
16
     receives from Crities or does produced as part of the moving
17   not do any due diligence in   papers (Page 37), and as part of
     the Seeds that bear its       Exhibit “A” (37 & 38) to the
18
     name.).”                      Declaration of Eduardo Maura,
19                                 which was made in opposition to
                                   CORONA’s motion. FRE § 403;
20
                                   611
21

22
     2. Plaintiffs’ Additional           Lacks Foundation:                           Sustained:_______
     Relevant Fact, pages 1-3,           No foundation was laid for the
23   paragraph 2.2, lines 24-28,         introduction of Exhibit “I” or
                                                                                     Overruled:_____
24
     1-26, 106                           Exhibit “J,” as referenced in Fact
                                         2.2. FRE § 602
25   “(a) The “sample pulled
26
     from Lot C242606, as of             Hearsay / Lacks Authentication:
     November 2015 did not               Exhibits “I” and “J” lack
27   comply with basic                   authentication and constitute
28
     “sampling procedures for            inadmissible hearsay. FRE § 801;
                                                         2
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 3 of 84 Page ID #:1980



1
     sampling a seed lot” as             802.
2    prescribed by the
     International Seed Testing          Legal Conclusion
3
     Association (“ISTA”).               Declarant attempts to offer expert
4                                        opinion despite not having laid a
     See Rules for Seed Testing,         foundation for the basis of
5
     Section 2.5.1. et seq.,             assertion that the testing was not
6    Procedures for Sampling a           performed in conformance with
     Seed Lot; at Ex. I.                 relevant testing standards.
7
                                         Declarant does not purport to be
8    (b) The “sample pulled from         an expert and any such opinion
     Lot C242606, as of                  can only be made by an expert.
9
     November 2015 did not               FRE § 701-703.
10   comply with basic sampling
     recommendations of Section          Conclusory:
11
     3872 and 3873 of the                Testimony that is conclusory is not
12   California Code of                  admissible. FRE § 702; Aguilar v.
     Regulation, Title 3, Chapter        Int’l Longshoremen’s Union Local
13
     5, Subchapter 3, Seed               No. 10 (9th Cir. 1992) 966 F.2d
14   inspection. Ex. J.                  443, 447.
     (c) In Contrast, SGS tests
15
     were performed following            Improper Opinion:
16   ISTA rules, and by an ISTA          Declarant is not qualified to render
     certified and authorized seed       the opinion that the test in question
17
     sampler, Mr. Cesar Daniel           was not performed properly nor is
18   Dulanto Perez. See                  declarant qualified to opine on
     Certificate and Sampling            what proper testing standards are.
19
     Agreement at Ex. K.                 FRE § 701-703.
20
     See Depo of SGS Rep.,               Improper Methodology:
21
     21:19-20 at Ex. L, (stating         Declarant provides no basis for the
22   “we have trained [Cesar             assertion made. FRE § 702, 703;
     Dulanto] on the certification       Gen. Elec. Co. v. Joiner (1997)
23
     [] on sampling ISTA                 522 U.S. 136, 146-47.
24   samples.”)”
25

26   3. Plaintiffs’ Additional           Misstates / mischaracterizes facts          Sustained:_______
27
     Relevant Fact, pages 3-4,           and/or evidence:
     paragraph 3.2, lines 7-27, 1-       The evidence presented, both by
                                                                                     Overruled:_____
28   5                                   CORONA and PLAINTIFFS,
                                                         3
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 4 of 84 Page ID #:1981



1
                                         indicate that a CORONA
2    “See also PDF 2.1 and PAF           employee examines the label.
     2.2, regarding test in Ex. D        PLAINTIFFS purposefully
3
     to Chen Dec., Crities               ignored that testimony. Such
4    000007.”                            testimony is included in Exhibit
                                         “F” to the Declaration of Peter
5
                                         C.L. Chen, which was previously
6                                        produced as part of the moving
                                         papers (Page 37), and as part of
7
                                         Exhibit “A” (37 & 38) to the
8                                        Declaration of Eduardo Maura,
                                         which was made in opposition to
9
                                         CORONA’s motion. FRE § 403;
10                                       611
11
                                         Lacks Foundation:
12                                       No foundation was laid for the
                                         introduction of Exhibit “I” or
13
                                         Exhibit “J,” as referenced in Fact
14                                       2.2. FRE § 602
15
                                         Hearsay / Lacks Authentication:
16                                       Exhibits “I” and “J” lack
                                         authentication and constitute
17
                                         inadmissible hearsay. FRE § 801;
18                                       802.
19
                                         Legal Conclusion
20                                       Declarant attempts to offer expert
                                         opinion despite not having laid a
21
                                         foundation for the basis of
22                                       assertion that the testing was not
                                         performed in conformance with
23
                                         relevant testing standards.
24                                       Declarant does not purport to be
                                         an expert and any such opinion
25
                                         can only be made by an expert.
26                                       FRE § 701-703.
27
                                         Conclusory:
28                                       Testimony that is conclusory is not
                                                         4
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 5 of 84 Page ID #:1982



1
                                         admissible. FRE § 702; Aguilar v.
2                                        Int’l Longshoremen’s Union Local
                                         No. 10 (9th Cir. 1992) 966 F.2d
3
                                         443, 447.
4
                                         Improper Opinion:
5
                                         Declarant is not qualified to render
6                                        the opinion that the test in question
                                         was not performed properly nor is
7
                                         declarant qualified to opine on
8                                        what proper testing standards are.
                                         FRE § 701-703.
9

10                                       Improper Methodology:
                                         Declarant provides no basis for the
11
                                         assertion made. FRE § 702, 703;
12                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
13

14   4. Plaintiffs’ Additional           Misstates / mischaracterizes facts          Sustained:_______
     Relevant Fact, pages 5-6,           and/or evidence:
15
     paragraph 6.2, lines 7-27, 1-       The evidence presented, both by             Overruled:_____
16   5                                   CORONA and PLAINTIFFS,
                                         indicate that a CORONA
17
     “But see PAF 1.2 supra.”            employee examines the label.
18                                       PLAINTIFFS purposefully
                                         ignored that testimony. Such
19
                                         testimony is included in Exhibit
20                                       “F” to the Declaration of Peter
                                         C.L. Chen, which was previously
21
                                         produced as part of the moving
22                                       papers (Page 37), and as part of
                                         Exhibit “A” (37 & 38) to the
23
                                         Declaration of Eduardo Maura,
24                                       which was made in opposition to
                                         CORONA’s motion. FRE § 403;
25
                                         611
26

27
     5. Plaintiffs’ Additional           Lacks Foundation:                           Sustained:_______
     Relevant Fact, pages 6-7,           No foundation was laid for the
28   paragraph 7.2, lines 4-27, 1-       introduction of Exhibit “I” or
                                                         5
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 6 of 84 Page ID #:1983



1
     3                                   Exhibit “J,” as referenced in Fact          Overruled:_____
2                                        2.2.
     “Further, Mr. Koike bases
3
     his opinion in a highly             No foundation was laid for the
4    suspect test which                  improper opinion that the test is
     admittedly is not                   “highly suspect” or that it is not
5
     representative of the batch.        representative of the batch. FRE §
6    See 2.1, 2.2 (a) and (b)            602
     supra.”
7
                                         Hearsay / Lacks Authentication:
8                                        Exhibits “I” and “J” lack
                                         authentication and constitute
9
                                         inadmissible hearsay. FRE § 801;
10                                       802.
11
                                         Speculation
12                                       Declarant speculates that the test
                                         Mr. Koike relied upon is highly
13
                                         suspect. Declarant further
14                                       speculates that the test result is not
                                         representative of the batch. FRE
15
                                         § 702; U.S. v. Hermanek (9th Cir.
16                                       2002) 289 F.3d 1076, 1094.
17
                                         Legal Conclusion
18                                       Declarant attempts to offer expert
                                         opinion despite not having laid a
19
                                         foundation for the basis of
20                                       assertion that the testing was not
                                         performed in conformance with
21
                                         relevant testing standards.
22                                       Similarly, Declarant attempts to
                                         offer the opinion that Mr. Koike
23
                                         “bases his opinions in a highly
24                                       suspect test” when Declarant does
                                         not purport to be an expert and any
25
                                         such opinion can only be made by
26                                       an expert. FRE § 701-703.
27
                                         Improper Opinion:
28                                       Declarant is not qualified to render
                                                         6
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 7 of 84 Page ID #:1984



1
                                         the opinion that the test in question
2                                        was highly suspect or that the test
                                         is not representative of the batch.
3
                                         FRE § 701-703.
4
                                         Conclusory:
5
                                         Testimony that is conclusory is not
6                                        admissible. FRE § 702; Aguilar v.
                                         Int’l Longshoremen’s Union Local
7
                                         No. 10 (9th Cir. 1992) 966 F.2d
8                                        443, 447.
9
                                         Improper Methodology:
10                                       Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
11
                                         Gen. Elec. Co. v. Joiner (1997)
12                                       522 U.S. 136, 146-47.
13
     6. Plaintiffs’ Additional           Lacks Foundation:                           Sustained:_______
14   Relevant Fact, pages 12-13,         No foundation was laid for the
     paragraph 20.2, lines 21-27,        introduction of Exhibit “I” or
15                                                                                   Overruled:_____
     1-26                                Exhibit “J,” as referenced in Fact
16                                       2.2.
     “(a) The Ramson test did
17
     not comply with basic               No foundation was laid for the
18   “sampling procedures for            improper opinion that the Ramson
     sampling a seed lot” as             test did not comply with testing
19
     prescribed by the                   standards. FRE § 602
20   International Seed Testing
     Association (“ISTA”).               Hearsay / Lacks Authentication:
21
                                         Exhibits “I” and “J” lack
22   See Rules for Seed Testing,         authentication and constitute
     Section 2.5.1. et seq.,             inadmissible hearsay. FRE § 801;
23
     Procedures for Sampling a           802.
24   Seed Lot; at Ex. I.
                                         Speculation
25
     (b) The Ramson test did not         Declarant speculates that the
26   comply with basic sampling          Ramsom testing did not comply
27
     recommendations of Section          with relevant standards. FRE §
     3872 and 3873 of the                702; U.S. v. Hermanek (9th Cir.
28   California Code of                  2002) 289 F.3d 1076, 1094.
                                                         7
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 8 of 84 Page ID #:1985



1
     Regulation, Title 3, Chapter
2    5, Subchapter 3, Seed               Legal Conclusion
     Inspection. Ex. J.                  Declarant attempts to offer expert
3
                                         opinion despite not having laid a
4    (c) In Contrast, SGS tests          foundation for the basis of
     were performed following            assertion that the testing was not
5
     ISTA rules, and by an ISTA          performed in conformance with
6    certified and authorized seed       relevant testing standards.
     sampler, Mr. Cesar Daniel           Declarant does not purport to be
7
     Dulanto Perez. See                  an expert and any such opinion
8    Certificate and Sampling            can only be made by an expert.
     Agreement at Ex. K.                 FRE § 701-703.
9

10   See Depo of SGS Rep.,               Improper Opinion:
     21:19-20 at Ex. L, (stating         Declarant is not qualified to render
11
     “we have trained [Cesar             the opinion that the test was not
12   Dulanto] on the certification       performed in conformance with
     [] on sampling ISTA                 relevant standards. FRE § 701-
13
     samples.”)”                         703.
14
                                         Conclusory:
15
                                         Testimony that is conclusory is not
16                                       admissible. FRE § 702; Aguilar v.
                                         Int’l Longshoremen’s Union Local
17
                                         No. 10 (9th Cir. 1992) 966 F.2d
18                                       443, 447.
19
                                         Relevance:
20                                       This material fact merely states
                                         that CORONA sent samples of the
21
                                         lot to an independent laboratory
22                                       for testing, which is all.
                                         Declarant’s assertions are
23
                                         irrelevant. FRE § 401.
24
                                         Improper Methodology:
25
                                         Declarant provides no basis for the
26                                       assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
27
                                         522 U.S. 136, 146-47.
28
                                                         8
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 9 of 84 Page ID #:1986



1

2
        Evidentiary Objections to Plaintiffs’ Disputed Facts and Supporting Evidence,
                                  Including Evidence Cited
3

4
        Material Objected to:                   Ground for Objection:                   Ruling on the
5                                                                                        Objection:
6
     7. Plaintiffs’ Disputed Facts       Lacks Foundation:                           Sustained:_____
7    and Supporting Evidence,            No foundation was laid for the
8    pages 1-3, paragraph 2.1,           opinion that the Eurofins test was          Overruled:_____
     lines 24-28, 1-26, 1-6              not 87%. Declarant lacks the
9                                        qualifications necessary to offer
10      “The “subject seeds”             the opinion that the testing was
        were not tested by               inaccurate. FRE § 602; 701-703.
11      Eurofins. Eurofins did
12      not test Lot C242606 but         Speculation
        only tested the limited,         The claim that the Eurofins test is
13
        unverified sample given          incorrect or an outlier is
14      by Crities. The Eurofins         speculation. FRE § 702; U.S. v.
        test itself states that:         Hermanek (9th Cir. 2002) 289
15
        “results are only                F.3d 1076, 1094.
16      reflective of the sample
        submitted by the                 Legal Conclusion
17
        customer.” “Eurofins . . .       Declarant attempts to offer expert
18      does not warrant the             opinion despite not having laid a
        sample is representative         foundation for the basis of
19
        of the seed lot from             assertion that the testing was
20      which the sample is              incorrect or an outlier. Declarant
        drawn.” Lot C242606              does not purport to be an expert
21
        was not 87%. In fact, the        and any such opinion can only be
22      record shows that the            made by an expert. FRE § 701-
        Eurofins test, even if           703.
23
        acceptable, is an outlier
24      even when compared to            Conclusory:
        Defendants’ own tests.           Testimony that is conclusory is not
25
        See Comp. Ex. A to               admissible. FRE § 702; Aguilar v.
26      Maura Dec.                       Int’l Longshoremen’s Union Local
                                         No. 10 (9th Cir. 1992) 966 F.2d
27
     Ex. D to Chen Dec., Crities         443, 447.
28   000007.”
                                                         9
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 10 of 84 Page ID
                                      #:1987


1
                                         Improper Opinion:
2                                        Declarant is not qualified to render
                                         the opinion that the Eurofins test
3
                                         result was wrong or otherwise an
4                                        outlier. FRE § 701-703.
5
                                         Improper Methodology:
6                                        Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
7
                                         Gen. Elec. Co. v. Joiner (1997)
8                                        522 U.S. 136, 146-47.
9
     8. Plaintiffs’ Disputed Facts       Misstates / mischaracterizes facts          Sustained:_______
10   and Supporting Evidence,            and/or evidence:
     pages 3-4, paragraph 3.1,           The relevant portions of the                Overruled:_____
11
     lines 6-23                          deposition transcript produced as
12                                       Exhibits “B,” “C,” and “D” to
        1. “CRITIES affixed a            CORONA’s moving papers
13
           label to the bags”            support the assertion made. FRE §
14                                       403; 611
        Disputed:
15
        Misrepresents statement
16      in bag in Ex. B to Chen
        Dec. Ex. B does not say
17
        “87% as to the tested
18      samples.” Label in bag
        states only: “%
19
        germination – 87”
20
        Further, Ex. C to Chen
21
        Dec., Johnson Depo
22      40:20-25, do not support
        fact #3 either. Johnson
23
        only says that he
24      recognizes the label.
25
      Similarly, Johnson Depo
26    40:19 do not support fact
27
      #3. Cite only reads:
      “bagging instruction form.”
28    Even if a miscite, prior
                                                        10
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 11 of 84 Page ID
                                      #:1988


1
      sentence (“as stated in the
2     germ date on the bagging
      instruction form,”) is an
3
      after the fact statement by
4     Mr. Johnson and it cannot
      be extrapolated to the label
5
      just because Mr. Johnson
6     said it in his deposition.”
7

8    9. Plaintiffs’ Disputed Facts  Misstates / mischaracterizes facts               Sustained:_______
     and Supporting Evidence,       and/or evidence:
9
     page 4, paragraph 4.1, lines   The relevant portions of the
                                                                                     Overruled:_____
10   6-23                           deposition transcript produced as
                                    Exhibit “C” to CORONA’s
11
      “Ex. A to Chen Dec.,          moving papers support the
12    Newman Depo, 92:2-6, does assertion made. In addition, Mr.
      not support fact #4. In fact, Newman clearly testified to the
13
      Newman’s Depo reflect that material fact number 4. FRE §
14    Newman completely             403; 611.
      outsources the bagging
15
      process to Crities and does
16    not have first-hand (or any
      knowledge for that matter)
17
      of what happens at Crities.
18    See Ex. A to Dec. of Chen,
      Newman Depo., 37:9-17.
19

20    Ex. C to Chen Dec.,
21
      Johnson Depo., 42:15-24
      does not support fact #4
22    either. Mr. Johnson is asked
23
      in this particular cite about
      the drop in germination
24    rate.”
25

26   10. Plaintiffs’ Disputed Facts      Lacks Foundation:                           Sustained:_______
27
     and Supporting Evidence,            No foundation was laid for the
     pages 4-5, paragraph 5.1,           opinion that the seeds were not             Overruled:_____
28   lines 24-28, 1-16                   viable. Declarant
                                                      11
                                                           did not provide
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 12 of 84 Page ID
                                      #:1989


1
                                         any sources that he relied upon in
2     “Plaintiffs’ do not contend        forming his opinion. FRE § 602;
      that the germination               701-703.
3
      “dropped.” Rather, they
4     allege that, at the time the       Hearsay / Lacks Authentication:
      Seeds were shipped to              The document declarant purports
5
      AVSA and Cuyuma, the               to rely upon lack authentication
6     Seeds were 45 and 46               and constitute inadmissible
      months old respectively and        hearsay. FRE § 801; 802.
7
      thus not viable.
8                                        Speculation
      See Ex. D to Chen Dec.,            The claim that the seeds were not
9
      “Crites 00002.” (stating           viable is speculation. FRE § 702;
10    that seeds were planted on         U.S. v. Hermanek (9th Cir. 2002)
      April 04/16/2012 and that          289 F.3d 1076, 1094.
11
      delivery of finished Seeds
12    was on 06/06/2012)                 Legal Conclusion
                                         Declarant improperly offers
13
      Dec. of M. Coffey, ¶26             opinion testimony as a legal
14    (stating that life expectancy      conclusion. FRE § 701-703.
      of pea seeds is 3-years and
15
      that Seeds were likely not         Conclusory:
16    viable at the time they            Testimony that is conclusory is not
      arrived at the farmers’            admissible. FRE § 702; Aguilar v.
17
      lands).”                           Int’l Longshoremen’s Union Local
18                                       No. 10 (9th Cir. 1992) 966 F.2d
                                         443, 447.
19

20                                       Improper Opinion:
                                         Declarant has not provided the
21
                                         basis indicating that he is qualified
22                                       to offer the opinion that the seeds
                                         were not viable. FRE § 701-703.
23

24                                       Improper Methodology:
                                         Declarant provides no basis for the
25
                                         assertion made. FRE § 702, 703;
26                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
27

28   11. Plaintiffs’ Disputed Facts Lacks Foundation:                                Sustained:_______
                                                        12
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 13 of 84 Page ID
                                      #:1990


1
     and Supporting Evidence,            No foundation was laid for the
2    pages 4-5, paragraph 7.1,           opinion that seeds were not viable
                                                                             Overruled:_____
     lines 24-28, 1-16                   or that the seeds were actually
3
                                         with “live” Pythium. Declarant did
4       “The test referenced in          not provide any sources that he
        fact #7 does not indicate        relied upon in forming his opinion.
5
        any of the statements of         FRE § 602; 701-703.
6       fact #7. Fact #7 is simply
        the opinion of Mr. Koike, Hearsay / Lacks Authentication:
7
        not a fact.                The document declarant purports
8                                  to rely upon lack authentication
        The statement is           and constitute inadmissible
9
        contradicted by the bag    hearsay. FRE § 801; 802.
10      label itself. Label in bag
        states only: “%            Speculation
11
        germination – 87” Ex. B The claim that the seeds were not
12      to Chen Dec.               viable or was infected with “live”
                                   Pythium is speculation. FRE §
13
      The statement is also        702; U.S. v. Hermanek (9th Cir.
14    contradicted by the Dec. of 2002) 289 F.3d 1076, 1094.
      Coffey, who states among
15
      others, that (1) the seeds   Legal Conclusion
16    were likely not viable at    Declarant improperly offers
      delivery, and (2) the seeds  opinion testimony as a legal
17
      had Pythium. Dec. of         conclusion. FRE § 701-703.
18    Coffey”
                                   Conclusory:
19
                                   Testimony that is conclusory is not
20                                 admissible. FRE § 702; Aguilar v.
                                   Int’l Longshoremen’s Union Local
21
                                   No. 10 (9th Cir. 1992) 966 F.2d
22                                 443, 447.
23
                                         Improper Opinion:
24                                       Declarant has not provided the
                                         basis indicating that he is qualified
25
                                         to offer the opinion that the seeds
26                                       were not viable or were infected
                                         with “live” Pythium. FRE § 701-
27
                                         703.
28
                                                        13
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 14 of 84 Page ID
                                      #:1991


1
                                         Improper Methodology:
2                                        Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
3
                                         Gen. Elec. Co. v. Joiner (1997)
4                                        522 U.S. 136, 146-47.
5
     12. Plaintiffs’ Disputed Facts      Relevance                                   Sustained:_______
6    and Supporting Evidence,            This fact references purchase of
     page 7, paragraph 9.1, lines        seeds. PLAINTIFFS refers to the             Overruled:_____
7
     8-24                                declaration of Angello Flores
8                                        regarding CORONA’s purported
        “In fact the record shows        marketing of seeds, which has
9
        that Corona aggressively         nothing to do with this assertion.
10      marketed, and promoted           FRE § 401.
        the Seeds, despite this
11
        variety not being the one        Hearsay / Lacks Authentication:
12      ordered by AVSA or               The document Mr. Flores
        Cuyuma.                          references in his declaration lack
13
                                         authentication and constitute
14    See Dec. of A. Flores.”            inadmissible hearsay. They are
                                         also in Spanish. FRE § 801; 802.
15

16   13. Plaintiffs’ Disputed Facts      Misstates / mischaracterizes facts          Sustained:_______
     and Supporting Evidence,            and/or evidence:
17
     pages 7-8, paragraph 10.1,          The relevant portions of the
                                                                                     Overruled:_____
18   lines 25-27, 1-12                   deposition transcript produced as
                                         Exhibit “E” to CORONA’s
19
        “Alban Depo 65:18-15             moving papers support the
20      does not support Fact            assertion made. FRE § 403; 611.
        #10.
21
                                  Relevance:
22      Alban only acknowledges Edwin Maldonado claims that he
        that the exhibit shown to never discussed Thiram with
23
        him (the Corona’s         CORONA. However, Maldonado
24      invoice) states the word  does not claim he was in charge of
25
        thiram. This does not     purchasing. His declaration he is
        establish that AVSA       the field manager, not purchaser.
26      requested Thiram or that FRE § 401.
27
        the Seeds were in fact
        treated with Thiram.      Sham Affidavit:
28                                Oscar Alban testified Thiram was
                                                        14
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 15 of 84 Page ID
                                      #:1992


1
         See also Dec. of Maldonado                requested. Submitting a
2        (stating that he did not                  declaration for the sole purposes
         discuss including thiram in               of creating a disputed fact is not
3
         the Seeds).”                              permitted. Radobenko v.
4                                                  Automated Equipment Corp. (9th
                                                   Cir. 1975) 520 F.2d 540, 544.
5

6    14. Plaintiffs’ Disputed Facts                Misstates / mischaracterizes facts Sustained:_______
     and Supporting Evidence,                      and/or evidence:
7
     page 8, paragraph 10.1 1,                     Representatives from               Overruled:_____
8    lines 13-17                                   PLAINTIFFS testified that
                                                   germination was not discussed.
9
           “See Dec. of Flores.                    Now, PLAINTIFFS seek to
10       See Dec. of Maldonado.”                   introduce “evidence” of other
                                                   dealings with Mr. Cruz in an
11
                                                   attempt to show that germination
12                                                 was discussed. However, even the
                                                   declarations submitted admit that
13
                                                   the term “germination” was never
14                                                 used. FRE § 403; 611.
15
                                                   Sham Affidavit:
16                                                 Representatives from
                                                   PLAINTIFFS testified that
17
                                                   germination was not discussed.
18                                                 Now, PLAINTIFFS seek to
                                                   introduce “evidence” of other
19
                                                   dealings with Mr. Cruz in an
20                                                 attempt to show that germination
                                                   was discussed. However, even the
21
                                                   declarations submitted admit that
22                                                 the term “germination” was never
                                                   used. Radobenko v. Automated
23
                                                   Equipment Corp. (9th Cir. 1975)
24                                                 520 F.2d 540, 544.
25
     15. Plaintiffs’ Disputed Facts Relevance:                                          Sustained:_______
26   and Supporting Evidence,       Whether PLAINTIFFS have any
27
     1
28       This was mislabeled as 10.1 when it should be 11.1 on Plaintiffs’ pleading.
                                                                     15
         DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
              TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 16 of 84 Page ID
                                      #:1993


1
     pages 12-13, paragraph 20.1, knowledge regarding the                 Overruled:_____
2    lines 21-27, 1-4                independence of Ransom
                                     laboratory is irrelevant. Similarly,
3
      “Plaintiffs have no            the fact that the test indicates
4     knowledge regarding the        certain limitations does not change
      independence of Ransom         or otherwise alter the veracity of
5
      laboratory referred in fact    the assertion. FRE § 401.
6     #20. Moreover, the Ramson
      tests explicitly says that the
7
      result “does not reflect the
8     condition from which the
      sample was taken.” See
9
      Ramson Report at Ex. G.”
10

11
     16. Plaintiffs’ Disputed Facts      Misstates / mischaracterizes facts          Sustained:_______
12   and Supporting Evidence,            and/or evidence:
     page 14, paragraph 21.1,            Exhibits “A” and “I,” which
13                                                                                   Overruled:_____
     lines 1-7                           CORONA cited to (but
14                                       PLAINTIFFS apparently ignored
      “Ex. I to Chen Dec., does          “A”) support the assertion made.
15
      not state fact #21, it states      FRE § 403; 611.
16    rather that there was no
      planting and that there was a
17
      search for replacement
18    seeds.”
19

20   17. Plaintiffs’ Disputed Facts      Misstates / mischaracterizes facts          Sustained:_____
21
     and Supporting Evidence,            and/or evidence:
     page 14, paragraph 23.1,            CORONA is referring to the time
                                                                                     Overruled:_____
22   lines 12-17                         period of May 2016, as read in
23
                                         context with the prior facts.
      “TAC referred in Ex. H to          Paragraph 39 to PLAINTIFF’S
24    Chen Dec., states that             third amended complaint clearly
25
      SENASA reports found               states the SENASA tests were
      presence of Stemphylium            conducted in November 2016.
26    Sarciniforme.”                     Thus, CORONA could not have
27
                                         known about any issues regarding
                                         disease prior to that time. FRE §
28                                       403; 611. 16
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 17 of 84 Page ID
                                      #:1994


1

2

3    18. Plaintiffs’ Disputed Facts Misstates / mischaracterizes facts               Sustained:_______
4    and Supporting Evidence,       and/or evidence:
     pages 14-15, paragraph 25.1,   Mr. Newman clearly explains
5                                                                                    Overruled:_____
     lines 24-27, 1-5               there was a deal, which is
6                                   indicative of an agreement. The
      “Nothing in Newman Depo, evidence supports the assertion
7
      91:24-25, 92:1-22, suggest a made. FRE § 403; 611.
8     new agreement other than
      the prior agreement, original
9
      agreement January 29, 2016
10    agreement.”
11

12   19. Plaintiffs’ Disputed Facts      Misstates / mischaracterizes facts Sustained:_______
     and Supporting Evidence,            and/or evidence:
13
     page 15, paragraph 29.1,            Representatives from               Overruled:_____
14   lines 18-23                         PLAINTIFFS testified that
                                         germination was not discussed.
15
      “Flores Dec., ¶¶23-25.”            Now, PLAINTIFFS seek to
16                                       introduce “evidence” of other
                                         dealings with Mr. Cruz in an
17
                                         attempt to show that germination
18                                       was discussed. However, even the
                                         declarations submitted admit that
19
                                         the term “germination” was never
20                                       used. FRE § 403; 611.
21
                                         Sham Affidavit:
22                                       Representatives from
                                         PLAINTIFFS testified that
23
                                         germination was not discussed.
24                                       Now, PLAINTIFFS seek to
                                         introduce “evidence” of other
25
                                         dealings with Mr. Cruz in an
26                                       attempt to show that germination
                                         was discussed. However, even the
27
                                         declarations submitted admit that
28                                       the term “germination” was never
                                                        17
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 18 of 84 Page ID
                                      #:1995


1
                                         used. Radobenko v. Automated
2                                        Equipment Corp. (9th Cir. 1975)
                                         520 F.2d 540, 544.
3

4    20. Plaintiffs’ Disputed Facts      Misstates / mischaracterizes facts          Sustained:_______
     and Supporting Evidence,            and/or evidence:
5
     pages 16-17, paragraph 31.1,        It is unclear what the dispute is.
                                                                                     Overruled:_____
6    lines 18-27, 1-10                   The evidence supports the
                                         assertion made. FRE § 403; 611.
7
     “Ex. K to Chen Dec, Flores
8    Depo 24:9-25, 25:1-21, does
     not support fact #31(30).
9
     Nothing in the quoted
10   transcript discusses
     “warranties” or “claims: or
11
     “diseases.”
12    Moreover, within the same
      cite, when asked: “Nobody
13
      in Cuyuma ever contacted
14    Corona to dispute these
      terms; is that correct?” Mr.
15
      Flores responds: “no
16    because it’s a disclaimer.”
      In other words, Mr. Flores
17
      clearly states that that
18    language is obviously not
      subject to change and that
19
      Cuyuma did not have even
20    the option to “discuss.”
      Corona clearly takes Mr.
21
      Flores’s words out of
22    context to make a fact
      where there is an actual
23
      dispute.”
24

25
     21. Plaintiffs’ Disputed Facts      Misstates / mischaracterizes facts          Sustained:_______
26   and Supporting Evidence,            and/or evidence:
     page 17, paragraph 32.1,            It is unclear what the dispute is.
27                                                                                   Overruled:_____
     lines 11-25                         The evidence supports the
28                                       assertion made.
                                                       18
                                                          Mr. Flores clearly
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 19 of 84 Page ID
                                      #:1996


1
      “Nothing in Ex. A to Chen testified Mr. Newman advised him
2     Dec., Newman Depo., 86:7- of the fact asserted. FRE § 403;
      25; 87:1-15, or Ex. K to      611.
3
      Chen Dec., Flores Depo.,
4     45:6-24, support fact
      #32(31). The quoted
5
      language concerns Corona’s
6     testing, and there is nothing
      in it regarding “advising
7
      CUYUMA of the
8     germination issues” after
      being “prompted by AVSA”
9
      as stated in fact #32.”
10

11
     22. Plaintiffs’ Disputed Facts      Lacks Foundation:                           Sustained:_______
12   and Supporting Evidence,            No foundation was laid for the
     pages 17-18, paragraph 33.1,        opinion as to what CORONA
13                                                                                   Overruled:_____
     lines 26-27, 1-12                   knew or should have known.
14                                       Declarant did not provide any
     “Corona, (once told that the        sources that he relied upon in
15
     seeds had a 41% viability)          forming his opinion. FRE § 602;
16   knew or could have inferred,        701-703.
     that the drastic germination
17
     difference between label and        Hearsay / Lacks Authentication:
18   reality spoke to poor               The document declarant purports
     physiology.                         to rely upon lack authentication
19
                                         and constitute inadmissible
20   See Coffee Dec., and Ex. G          hearsay. FRE § 801; 802.
     (where Newman is told of
21
     41% viability).                     Speculation
22                                       The claim on what CORONA
      Further, Corona was                knew or should have known is
23
      advised by Crites against          speculation. FRE § 702; U.S. v.
24    recommending “planting             Hermanek (9th Cir. 2002) 289
25
      heavy” (i.e.: 3-to-1 ratio).       F.3d 1076, 1094.
      See Ex. 34 to Johnson Depo
26    at Ex. M.”                   Legal Conclusion
27
                                   Declarant improperly offers
                                   opinion testimony as a legal
28                                 conclusion. FRE § 701-703.
                                                        19
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 20 of 84 Page ID
                                      #:1997


1

2                                        Conclusory:
                                         Testimony that is conclusory is not
3
                                         admissible. FRE § 702; Aguilar v.
4                                        Int’l Longshoremen’s Union Local
                                         No. 10 (9th Cir. 1992) 966 F.2d
5
                                         443, 447.
6
                                         Improper Opinion:
7
                                         Declarant has not provided the
8                                        basis indicating that he is qualified
                                         to offer any of his opinions. FRE §
9
                                         701-703.
10
                                         Misstates / mischaracterizes facts
11
                                         and/or evidence:
12                                       The emails (Ex. M) clearly
                                         indicate that Andy Johnson is
13
                                         agreeable to planting heavy based
14                                       on the information known at the
                                         time. FRE § 403; 611.
15

16   23. Plaintiffs’ Disputed Facts Lacks Foundation:                   Sustained:_______
     and Supporting Evidence,       No foundation was laid for the
17
     pages 19-20, paragraph 35.1,   opinion as to in regards to the     Overruled:_____
18   lines 15-27                    opinion the declarant is attempting
                                    to introduce. No information
19
     “On May 25, 2016, Corona’s regarding qualifications,
20   Newman was directly told       background, education,
     that the seeds had only 41% experience, or sources relied upon,
21
     viability. Newman, in the      was identified. He does not claim
22   seed industry since 1972       to have any knowledge of the
     knew or should have known areas in questions or management
23
     that the Seed was ill, beyond practices. FRE § 602; 701-703.
24   simple germination.
                                    Speculation
25
      See Ex. G (where Newman The claim comparable poor
26    is told of 41% viability) and performance 500 kilometers part is
27
      Ex. F, Newman Depo,           due to seed is not supported by
      8:16.”                        any cited evidence. The opinion is
28                                  pure speculation. FRE § 702; U.S.
                                                        20
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 21 of 84 Page ID
                                      #:1998


1
                                         v. Hermanek (9th Cir. 2002) 289
2                                        F.3d 1076, 1094.
3
                                         Legal Conclusion
4                                        Declarant improperly offers
                                         opinion testimony as a legal
5
                                         conclusion. FRE § 701-703.
6
                                         Conclusory:
7
                                         Testimony that is conclusory is not
8                                        admissible. FRE § 702; Aguilar v.
                                         Int’l Longshoremen’s Union Local
9
                                         No. 10 (9th Cir. 1992) 966 F.2d
10                                       443, 447.
11
                                         Improper Opinion:
12                                       Declarant has not provided the
                                         basis indicating that he is qualified
13
                                         to offer the opinion he seeks to
14                                       offer in this instance. He does not
                                         claim to have any knowledge of
15
                                         the areas in questions or
16                                       management practices. He has no
                                         basis for making such opinions.
17
                                         FRE § 701-703.
18
     24. Plaintiffs’ Disputed Facts  Lacks Foundation:                   Sustained:_______
19
     and Supporting Evidence,        No foundation was laid for the
20   pages 20-21, paragraph 39.1,    opinion as to in regards to the     Overruled:_____
     lines 11-27, 1-9                opinion the declarant is attempting
21
                                     to introduce. No information
22    “See Coffey Dec., ¶6           regarding qualifications,
      (stating that based on the     background, education,
23
      comparable poor                experience, or sources relied upon,
24    performance of the pea         was identified. He does not claim
25
      crops in disparate locations to have any knowledge of the
      nearly 500 kilometers apart, areas in questions or management
26    it is highly unlikely that the practices. FRE § 602; 701-703.
27
      cause is poor management
      practices but rather the seed Speculation
28    source); ¶24 (stating that the The claim comparable poor
                                                        21
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 22 of 84 Page ID
                                      #:1999


1
      NGS data indicates the             performance 500 kilometers part is
2     presence of Pythium. There         due to seed is not supported by
      should be no Pythium               any cited evidence. The opinion is
3
      present. Even in small             pure speculation. FRE § 702; U.S.
4     amounts Pythium can grow           v. Hermanek (9th Cir. 2002) 289
      very rapidly and spread            F.3d 1076, 1094.
5
      through a seed batch or
6     planting in just a few days);      Legal Conclusion
      ¶25 (stating that the NGS          Declarant improperly offers
7
      results support the presence       opinion testimony as a legal
8     of diverse decay causing           conclusion. FRE § 701-703.
      microorganisms, both fungi
9
      and bacteria…); and ¶28            Conclusory:
10    (stating that the presence of      Testimony that is conclusory is not
      a particular fungus or             admissible. FRE § 702; Aguilar v.
11
      bacterium, which was killed        Int’l Longshoremen’s Union Local
12    or otherwise died prior to         No. 10 (9th Cir. 1992) 966 F.2d
      planting can and will show         443, 447.
13
      up in an NGS test.).”
14                                       Improper Opinion:
                                         Declarant has not provided the
15
                                         basis indicating that he is qualified
16                                       to offer the opinion he seeks to
                                         offer in this instance. He does not
17
                                         claim to have any knowledge of
18                                       the areas in questions or
                                         management practices. He has no
19
                                         basis for making such opinions.
20                                       FRE § 701-703.
21
                                         Improper Methodology:
22                                       Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
23
                                         Gen. Elec. Co. v. Joiner (1997)
24                                       522 U.S. 136, 146-47.
25
     25. Plaintiffs’ Disputed Facts      Lacks Foundation:                   Sustained:_______
26   and Supporting Evidence,            No foundation was laid for the
     pages 21-22, paragraph 40.1,        opinion as to in regards to the
27                                                                           Overruled:_____
     lines 10-27, 1-11                   opinion the declarant is attempting
28                                       to introduce. No information
                                                        22
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 23 of 84 Page ID
                                      #:2000


1
      “See Coffey Dec., ¶6               regarding qualifications,
2     (stating that based on the         background, education,
      comparable poor                    experience, or sources relied upon,
3
      performance of the pea             was identified. He does not claim
4     crops in disparate locations       to have any knowledge of the
      nearly 500 kilometers apart,       areas in questions or management
5
      it is highly unlikely that the     practices. FRE § 602; 701-703.
6     cause is poor management
      practices but rather the seed      Speculation
7
      source); ¶24 (stating that the     The claim comparable poor
8     NGS data indicates the             performance 500 kilometers part is
      presence of Pythium. There         due to seed is not supported by
9
      should be no Pythium               any cited evidence. The opinion is
10    present. Even in small             pure speculation. FRE § 702; U.S.
      amounts Pythium can grow           v. Hermanek (9th Cir. 2002) 289
11
      very rapidly and spread            F.3d 1076, 1094.
12    through a seed batch or
      planting in just a few days);      Legal Conclusion
13
      ¶25 (stating that the NGS          Declarant improperly offers
14    results support the presence       opinion testimony as a legal
      of diverse decay causing           conclusion. FRE § 701-703.
15
      microorganisms, both fungi
16    and bacteria…); and ¶28            Conclusory:
      (stating that the presence of      Testimony that is conclusory is not
17
      a particular fungus or             admissible. FRE § 702; Aguilar v.
18    bacterium, which was killed        Int’l Longshoremen’s Union Local
      or otherwise died prior to         No. 10 (9th Cir. 1992) 966 F.2d
19
      planting can and will show         443, 447.
20    up in an NGS test.).”
                                         Improper Opinion:
21
                                         Declarant has not provided the
22                                       basis indicating that he is qualified
                                         to offer the opinion he seeks to
23
                                         offer in this instance. He does not
24                                       claim to have any knowledge of
                                         the areas in questions or
25
                                         management practices. He has no
26                                       basis for making such opinions.
                                         FRE § 701-703.
27

28                                       Improper Methodology:
                                                        23
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 24 of 84 Page ID
                                      #:2001


1
                                         Declarant provides no basis for the
2                                        assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
3
                                         522 U.S. 136, 146-47.
4
     26. Plaintiffs’ Disputed Facts Lacks Foundation:                   Sustained:_______
5
     and Supporting Evidence,       No foundation was laid for the
6    pages 22-23, paragraph 41.1,   opinion as to in regards to the
                                                                        Overruled:_____
     lines 12-27, 1-12              opinion the declarant is attempting
7
                                    to introduce. No information
8    “See Coffey Dec., ¶6 (stating regarding qualifications,
     that based on the comparable background, education,
9
     poor performance of the pea experience, or sources relied upon,
10   crops in disparate locations   was identified. He does not claim
     nearly 500 kilometers apart, to have any knowledge of the
11
     it is highly unlikely that the areas in questions or management
12   cause is poor management       practices. FRE § 602; 701-703.
     practices but rather the seed
13
     source); ¶24 (stating that the Speculation
14   NGS data indicates the         The claim comparable poor
     presence of Pythium. There performance 500 kilometers part is
15
     should be no Pythium           due to seed is not supported by
16   present. Even in small         any cited evidence. The opinion is
     amounts Pythium can grow       pure speculation. FRE § 702; U.S.
17
     very rapidly and spread        v. Hermanek (9th Cir. 2002) 289
18   through a seed batch or        F.3d 1076, 1094.
     planting in just a few days);
19
     ¶25 (stating that the NGS      Legal Conclusion
20   results support the presence Declarant improperly offers
     of diverse decay causing       opinion testimony as a legal
21
     microorganisms, both fungi conclusion. Declarant does not
22   and bacteria…); and ¶27        identify the basis of his
     (stating that he disagrees     disagreement with Mr. Koike in
23
     with Mr. Koike “because to regards to the testing performed by
24   [his] knowledge the            Dr. Mattos Calderon. FRE § 701-
     postharvest pathology          703.
25
     observed is typical of the
26   diverse bacteria and fungi     Conclusory:
     that invade dead plant tissue Testimony that is conclusory is not
27
     and generating soft rot        admissible. FRE § 702; Aguilar v.
28   condition.”).”                 Int’l Longshoremen’s Union Local
                                                        24
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 25 of 84 Page ID
                                      #:2002


1
                                         No. 10 (9th Cir. 1992) 966 F.2d
2                                        443, 447.
3
                                         Improper Opinion:
4                                        Declarant has not provided the
                                         basis indicating that he is qualified
5
                                         to offer the opinion he seeks to
6                                        offer in this instance. He does not
                                         claim to have any knowledge of
7
                                         the areas in questions or
8                                        management practices. He has no
                                         basis for making such opinions.
9
                                         FRE § 701-703.
10
                                         Improper Methodology:
11
                                         Declarant provides no basis for the
12                                       assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
13
                                         522 U.S. 136, 146-47.
14
                      Evidentiary Objections to Declaration of Michael Coffey
15

16
        Material Objected to:                   Ground for Objection:                   Ruling on the
17
                                                                                         Objection:
18
      27. Declaration of Michael         Lacks Foundation:                           Sustained:_____
19
      Coffey, Page 2, Paragraph          Declarant failed to proffer any
20    1, lines 3-8                       preliminary evidence to lay the             Overruled:_____
                                         foundation for the claim that he is
21
      “I have a postdoctoral             a qualified expert or that he is an
22    fellowship experience from         acknowledged authority in the
      the University of British          areas he claims he is. Similarly,
23
      Columbia where I worked            declarant did not identify
24    with rust fungi on different       information necessary to support
      plants, as well as their           his claim that he has the necessary
25
      axenic culture. As a senior        background, training or
26    research associate at the          experience. He also failed to
      University of Wisconsin I          identify what evidence he is
27
      continued this work as well        relying upon in support of this
28    as developed expertise in          assertion. FRE § 602; 701-703.
                                                        25
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 26 of 84 Page ID
                                      #:2003


1
      cytochemistry.”
2                                        Conclusory:
                                         Testimony that is conclusory is
3
                                         not admissible. FRE § 702;
4                                        Aguilar v. Int’l Longshoremen’s
                                         Union Local No. 10 (9th Cir.
5
                                         1992) 966 F.2d 443, 447.
6
      28. Declaration of Michael         Lacks Foundation:                           Sustained:_____
7
      Coffey, Page 2, Paragraph          Declarant failed to proffer any
8     2, lines 8-12                      preliminary evidence to lay the             Overruled:_____
                                         foundation for the claim that he is
9
      “I have a postdoctoral             a qualified expert or that he is an
10    fellowship experience from         acknowledged authority in the
      the University of British          areas he claims he is. Similarly,
11
      Columbia where I worked            declarant did not identify
12    with rust fungi on different       information necessary to support
      plants, as well as their           his claim that he has the necessary
13
      axenic culture. As a senior        background, training or
14    research associate at the          experience. He also failed to
      University of Wisconsin I          identify what evidence he is
15
      continued this work as well        relying upon in support of this
16    as developed expertise in          assertion. FRE § 602; 701-703.
      cytochemistry.”
17
                                         Conclusory:
18                                       Testimony that is conclusory is
                                         not admissible. FRE § 702;
19
                                         Aguilar v. Int’l Longshoremen’s
20                                       Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
21

22    29. Declaration of Michael         Lacks Foundation:                           Sustained:_____
      Coffey, Page 2, Paragraph          Declarant failed to proffer any
23
      3, lines 12-14                     preliminary evidence to lay the             Overruled:_____
24                                       foundation for the claim that he is
25
      “My first university               a qualified expert or that he is an
      appointment was at Trinity         acknowledged authority in the
26    College Dublin where I             areas he claims he is. Similarly,
27
      taught plant physiology,           declarant did not identify
      plant pathology, mycology          information necessary to support
28    and cell biology.”                 his claim that he has the necessary
                                                        26
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 27 of 84 Page ID
                                      #:2004


1
                                         background, training or
2                                        experience. He also failed to
                                         identify what evidence he is
3
                                         relying upon in support of this
4                                        assertion. FRE § 602; 701-703.
5
                                         Conclusory:
6                                        Testimony that is conclusory is
                                         not admissible. FRE § 702;
7
                                         Aguilar v. Int’l Longshoremen’s
8                                        Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
9

10    30. Declaration of Michael         Lacks Foundation:                           Sustained:_____
      Coffey, Page 2, Paragraph          Declarant failed to proffer any
11
      4, lines 14-18                     preliminary evidence to lay the             Overruled:_____
12                                       foundation for the claim that he is
      “I was also manager of the         a qualified expert or that he is an
13
      college Electron                   acknowledged authority in the
14    Microscope Unit. I                 areas he claims he is. Similarly,
      developed a close                  declarant did not identify
15
      collaboration with a               information necessary to support
16    pathologist and plant              his claim that he has the necessary
      breeder at the Agricultural        background, training or
17
      Institute in Carlow where I        experience. He also failed to
18    developed bioassays for            identify what evidence he is
      evaluating foliar and tuber        relying upon in support of this
19
      resistance in their potato         assertion. FRE § 602; 701-703.
20    late blight breeding
      program. I was the first           Conclusory:
21
      recipient of the Butler            Testimony that is conclusory is
22    Medal awarded for services         not admissible. FRE § 702;
      to Irish agriculture.”             Aguilar v. Int’l Longshoremen’s
23
                                         Union Local No. 10 (9th Cir.
24                                       1992) 966 F.2d 443, 447.
25
      31. Declaration of Michael         Lacks Foundation:                           Sustained:_____
26    Coffey, Page 2, Paragraph          Declarant failed to proffer any
27
      5, lines 19-23                     preliminary evidence to lay the             Overruled:_____
                                         foundation for the claim that he is
28    “I joined the University of        a qualified expert or that he is an
                                                        27
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 28 of 84 Page ID
                                      #:2005


1
      California Riverside in 1981       acknowledged authority in the
2     where I’ve been teaching           areas he claims he is. Similarly,
      the graduate course in             declarant did not identify
3
      Fungal Plant Pathogens for         information necessary to support
4     30 years. I have also been         his claim that he has the necessary
      curator for the World              background, training or
5
      Oomycete Genetic Resource          experience. He also failed to
6     Collection, mainly of              identify what evidence he is
      Phytophthora and Pythium           relying upon in support of this
7
      species.”                          assertion. FRE § 602; 701-703.
8
                                         Conclusory:
9
                                         Testimony that is conclusory is
10                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
11
                                         Union Local No. 10 (9th Cir.
12                                       1992) 966 F.2d 443, 447.
13
      32. Declaration of Michael   Lacks Foundation:                                 Sustained:_____
14    Coffey, Page 2, Paragraph    Declarant failed to proffer any
      6, lines 23-26               preliminary evidence to lay the                   Overruled:_____
15
                                   foundation for the claim that he is
16    “For the last ten years I    a qualified expert or that he is an
      have taught the Introductory acknowledged authority in the
17
      Microbiology Laboratory      areas he claims he is. Similarly,
18    course to 240 students each declarant did not identify
      year. This course covers     information necessary to support
19
      mainly bacteria and          his claim that he has the necessary
20    methods both traditional     background, training or
      and current for species      experience. He also failed to
21
      identification.”             identify what evidence he is
22                                 relying upon in support of this
                                   assertion. FRE § 602; 701-703.
23

24                                       Conclusory:
                                         Testimony that is conclusory is
25
                                         not admissible. FRE § 702;
26                                       Aguilar v. Int’l Longshoremen’s
27
                                         Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
28
                                                        28
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 29 of 84 Page ID
                                      #:2006


1

2     33. Declaration of Michael   Lacks Foundation:                                 Sustained:_____
      Coffey, Page 3, Paragraph    Declarant failed to proffer any
3
      7, lines 1-3                 preliminary evidence to lay the                   Overruled:_____
4                                  foundation for the claim that he is
      “I have consul ted for the   a qualified expert or that he is an
5
      United Nations Food and      acknowledged authority in the
6     Agriculture Organization, in areas he claims he is. Similarly,
      both Indonesia and the       declarant did not identify
7
      Philippines on Phytopbthora information necessary to support
8     diseases of coconut palms    his claim that he has the necessary
      and also in Colombia on      background, training or
9
      bud rot problems of oil      experience. He also failed to
10    palm.”                       identify what evidence he is
                                   relying upon in support of this
11
                                   assertion. FRE § 602; 701-703.
12
                                         Conclusory:
13
                                         Testimony that is conclusory is
14                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
15
                                         Union Local No. 10 (9th Cir.
16                                       1992) 966 F.2d 443, 447.
17
      34. Declaration of Michael   Lacks Foundation:                                 Sustained:_____
18    Coffey, Page 3, Paragraph    Declarant failed to proffer any
      8, lines 5-8                 preliminary evidence to lay the                   Overruled:_____
19
                                   foundation for the claim that he is
20    “I have worked with the      a qualified expert or that he is an
      Avocado, Tomato and          acknowledged authority in the
21
      Melon industries in          areas he claims he is. Similarly,
22    California in research       declarant did not identify
      projects on major disease-   information necessary to support
23
      related problems. I am       his claim that he has the necessary
24    currently a consultant for a background, training or
      company developing NGS- experience. He also failed to
25
      based diagnostics for plant  identify what evidence he is
26    disease characterization and relying upon in support of this
27
      identification.”             assertion. FRE § 602; 701-703.

28                                       Conclusory:
                                                        29
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 30 of 84 Page ID
                                      #:2007


1
                                         Testimony that is conclusory is
2                                        not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
3
                                         Union Local No. 10 (9th Cir.
4                                        1992) 966 F.2d 443, 447.
5
      35. Declaration of Michael         Lacks Foundation:                           Sustained:_____
6     Coffey, Page 3, Paragraph          Declarant failed to proffer any
      10, lines 23-26                    preliminary evidence to lay the             Overruled:_____
7
                                         foundation for the claim that he is
8     “At the outset, it is              a qualified expert or that he is an
      important to note that the         acknowledged authority in the
9
      comparable poor                    areas he claims he is. Similarly,
10    performance of the pea             declarant did not identify
      crops in disparate locations       information necessary to support
11
      nearly 500 kilometers apart        his claim that he has the necessary
12    is highly unlikely to be due       background, training or
      to poor management                 experience. He also failed to
13
      practices. This, instead,          identify what evidence he is
14    makes one focus suspicion          relying upon in support of this
      on the poor quality of the         assertion. FRE § 602; 701-703.
15
      seed source.”
16                                       Speculation
                                         The claim that comparable poor
17
                                         performance 500 kilometers part is
18                                       due to seed is not supported by
                                         any citations to evidence. The
19
                                         opinion is pure speculation. FRE §
20                                       702; U.S. v. Hermanek (9th Cir.
                                         2002) 289 F.3d 1076, 1094.
21

22                                       Legal Conclusion
                                         Declarant improperly offers
23
                                         opinion testimony as a legal
24                                       conclusion. FRE § 701-703.
25
                                         Conclusory:
26                                       Testimony that is conclusory is
27
                                         not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
28                                       Union Local No. 10 (9th Cir.
                                                        30
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 31 of 84 Page ID
                                      #:2008


1
                                         1992) 966 F.2d 443, 447.
2
                                         Improper Opinion:
3
                                         Declarant has not provided the
4                                        basis indicating that he is qualified
                                         to offer the opinion he seeks to
5
                                         offer in this instance. He does not
6                                        claim to have any knowledge of
                                         the areas in questions or
7
                                         management practices. He has no
8                                        basis for making such opinions.
                                         FRE § 701-703.
9

10                                       Improper Methodology:
                                         Declarant provides no basis for the
11
                                         assertion made. FRE § 702, 703;
12                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
13

14    36. Declaration of Michael         Lacks Foundation:                           Sustained:_____
      Coffey, Page 3, Paragraph          Declarant failed to proffer any
15
      11, lines 27-28                    preliminary evidence to lay the             Overruled:_____
16                                       foundation for the claim that he is
      “Although damping-off              a qualified expert or that he is an
17
      disease of peas can be             acknowledged authority in the
18    caused by several different        areas he claims he is. Similarly,
      plant pathogens Pythium is         declarant did not identify
19
      by far the most common             information necessary to support
20    cause.”                            his claim that he has the necessary
                                         background, training or
21
                                         experience. He also failed to
22                                       identify what evidence he is
                                         relying upon in support of this
23
                                         assertion. FRE § 602; 701-703.
24
                                         Conclusory:
25
                                         Testimony that is conclusory is
26                                       not admissible. FRE § 702;
27
                                         Aguilar v. Int’l Longshoremen’s
                                         Union Local No. 10 (9th Cir.
28                                       1992) 966 F.2d 443, 447.
                                                        31
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 32 of 84 Page ID
                                      #:2009


1

2                                        Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
3
                                         probative value as it is a general
4                                        statement is not specific to issues
                                         in this action. It is also unclear
5
                                         what it is supposed to tell the
6                                        reader. FRE § 401.
7
      37. Declaration of Michael         Lacks Foundation:                           Sustained:_____
8     Coffey, Page 4, Paragraph          Declarant failed to proffer any
      12, lines 1-2                      preliminary evidence to lay the             Overruled:_____
9
                                         foundation for the claim that he is
10    “Detailed in depth research        a qualified expert or that he is an
      on organic peas in                 acknowledged authority in the
11
      Washington has                     areas he claims he is. Similarly,
12    demonstrated that a broad          declarant did not identify
      range of Pythium species           information necessary to support
13
      can cause disease, often in        his claim that he has the necessary
14    combination.”                      background, training or
                                         experience. He also failed to
15
                                         identify what evidence he is
16                                       relying upon in support of this
                                         assertion. FRE § 602; 701-703.
17

18                                       Conclusory:
                                         Testimony that is conclusory is
19
                                         not admissible. FRE § 702;
20                                       Aguilar v. Int’l Longshoremen’s
                                         Union Local No. 10 (9th Cir.
21
                                         1992) 966 F.2d 443, 447.
22
                                         Relevance / No Probative Value:
23
                                         This assertion is irrelevant / lacks
24                                       probative value as it is a general
                                         statement is not specific to issues
25
                                         in this action. It is also unclear
26                                       what it is supposed to tell the
27
                                         reader. FRE § 401.

28    38. Declaration of Michael         Lacks Foundation:                           Sustained:_____
                                                        32
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 33 of 84 Page ID
                                      #:2010


1
      Coffey, Page 4, Paragraph          Declarant failed to proffer any
2     13, lines 4-6                      preliminary evidence to lay the             Overruled:_____
                                         foundation for the claim that he is
3
      “Pythium is an                     a qualified expert or that he is an
4     opportunistic pathogen             acknowledged authority in the
      common in most cultivated          areas he claims he is. Similarly,
5
      soils throughout the world.        declarant did not identify
6     Species such as Pythium            information necessary to support
      ultimum are most                   his claim that he has the necessary
7
      commonly identified as             background, training or
8     being involved but as              experience. He also failed to
      already stated many                identify what evidence he is
9
      Pythium species can be             relying upon in support of this
10    pathogenic.”                       assertion. FRE § 602; 701-703.
11
                                         Legal Conclusion
12                                       Declarant improperly offers
                                         opinion testimony as a legal
13
                                         conclusion. FRE § 701-703.
14
                                         Conclusory:
15
                                         Testimony that is conclusory is
16                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
17
                                         Union Local No. 10 (9th Cir.
18                                       1992) 966 F.2d 443, 447.
19
                                         Speculation
20                                       The opinion is speculation and not
                                         supported by any citations to
21
                                         evidence. FRE § 702; U.S. v.
22                                       Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
23

24                                       Improper Opinion:
                                         Declarant has not provided the
25
                                         basis indicating that he is qualified
26                                       to offer the opinion he seeks to
                                         offer in this instance. He has no
27
                                         basis for making such opinions.
28                                       FRE § 701-703.
                                                        33
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 34 of 84 Page ID
                                      #:2011


1

2                                        Improper Methodology:
                                         Declarant provides no basis for the
3
                                         assertion made. FRE § 702, 703;
4                                        Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
5

6                                        Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
7
                                         probative value as it is a general
8                                        statement is not specific to issues
                                         in this action. It is also unclear
9
                                         what it is supposed to tell the
10                                       reader. FRE § 401.
11
      39. Declaration of Michael         Lacks Foundation:                           Sustained:_____
12    Coffey, Page 4, Paragraph          Declarant failed to proffer any
      14, lines 7-8                      preliminary evidence to lay the             Overruled:_____
13
                                         foundation for the claim that he is
14    “Pythium and other                 a qualified expert or that he is an
      organisms known to be              acknowledged authority in the
15
      causes of damping off are          areas he claims he is. Similarly,
16    primarily soil organisms           declarant did not identify
      growing on decaying                information necessary to support
17
      organic matter.”                   his claim that he has the necessary
18                                       background, training or
                                         experience. He also failed to
19
                                         identify what evidence he is
20                                       relying upon in support of this
                                         assertion. FRE § 602; 701-703.
21

22                                       Legal Conclusion
                                         Declarant improperly offers
23
                                         opinion testimony as a legal
24                                       conclusion. FRE § 701-703.
25
                                         Conclusory:
26                                       Testimony that is conclusory is
27
                                         not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
28                                       Union Local No. 10 (9th Cir.
                                                        34
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 35 of 84 Page ID
                                      #:2012


1
                                         1992) 966 F.2d 443, 447.
2
                                         Speculation
3
                                         The opinion is speculation and not
4                                        supported by any citations to
                                         evidence. FRE § 702; U.S. v.
5
                                         Hermanek (9th Cir. 2002) 289
6                                        F.3d 1076, 1094.
7
                                         Improper Opinion:
8                                        Declarant has not provided the
                                         basis indicating that he is qualified
9
                                         to offer the opinion he seeks to
10                                       offer in this instance. He has no
                                         basis for making such opinions.
11
                                         FRE § 701-703.
12
                                         Improper Methodology:
13
                                         Declarant provides no basis for the
14                                       assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
15
                                         522 U.S. 136, 146-47.
16
                                         Relevance / No Probative Value:
17
                                         This assertion is irrelevant / lacks
18                                       probative value as it is a general
                                         statement is not specific to issues
19
                                         in this action. It is also unclear
20                                       what it is supposed to tell the
                                         reader. FRE § 401.
21

22    40. Declaration of Michael   Lacks Foundation:                                 Sustained:_____
      Coffey, Page 4, Paragraph    Declarant failed to proffer any
23
      15, lines 15                 preliminary evidence to lay the                   Overruled:_____
24                                 foundation for the claim that he is
      “Pythium only survives in    a qualified expert or that he is an
25
      soil and has no structures   acknowledged authority in the
26    that allow persistence above areas he claims he is. Similarly,
27
      ground in the air.”          declarant did not identify
                                   information necessary to support
28                                 his claim that he has the necessary
                                                        35
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 36 of 84 Page ID
                                      #:2013


1
                                         background, training or
2                                        experience. He also failed to
                                         identify what evidence he is
3
                                         relying upon in support of this
4                                        assertion. FRE § 602; 701-703.
5
                                         Legal Conclusion
6                                        Declarant improperly offers
                                         opinion testimony as a legal
7
                                         conclusion. FRE § 701-703.
8
                                         Conclusory:
9
                                         Testimony that is conclusory is
10                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
11
                                         Union Local No. 10 (9th Cir.
12                                       1992) 966 F.2d 443, 447.
13
                                         Speculation
14                                       The opinion is speculation and not
                                         supported by any citations to
15
                                         evidence. FRE § 702; U.S. v.
16                                       Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
17

18                                       Improper Opinion:
                                         Declarant has not provided the
19
                                         basis indicating that he is qualified
20                                       to offer the opinion he seeks to
                                         offer in this instance. He has no
21
                                         basis for making such opinions.
22                                       FRE § 701-703.
23
                                         Improper Methodology:
24                                       Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
25
                                         Gen. Elec. Co. v. Joiner (1997)
26                                       522 U.S. 136, 146-47.
27
                                         Relevance / No Probative Value:
28                                       This assertion is irrelevant / lacks
                                                        36
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 37 of 84 Page ID
                                      #:2014


1
                                         probative value as it is a general
2                                        statement is not specific to issues
                                         in this action. It is also unclear
3
                                         what it is supposed to tell the
4                                        reader. FRE § 401.
5
      41. Declaration of Michael         Lacks Foundation:                           Sustained:_____
6     Coffey, Page 4, Paragraph          Declarant failed to proffer any
      16, lines 11-12                    preliminary evidence to lay the             Overruled:_____
7
                                         foundation for the claim that he is
8     “As a plant pathogen it only       a qualified expert or that he is an
      attacks during the early seed      acknowledged authority in the
9
      germination phase attacking        areas he claims he is. Similarly,
10    the etiolated stem of the pea      declarant did not identify
      plant, below or just at the        information necessary to support
11
      soil surface.”                     his claim that he has the necessary
12                                       background, training or
                                         experience. He also failed to
13
                                         identify what evidence he is
14                                       relying upon in support of this
                                         assertion. FRE § 602; 701-703.
15

16                                       Legal Conclusion
                                         Declarant improperly offers
17
                                         opinion testimony as a legal
18                                       conclusion. FRE § 701-703.
19
                                         Conclusory:
20                                       Testimony that is conclusory is
                                         not admissible. FRE § 702;
21
                                         Aguilar v. Int’l Longshoremen’s
22                                       Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
23

24                                       Speculation
                                         The opinion is speculation and not
25
                                         supported by any citations to
26                                       evidence. FRE § 702; U.S. v.
27
                                         Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
28
                                                        37
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 38 of 84 Page ID
                                      #:2015


1
                                         Improper Opinion:
2                                        Declarant has not provided the
                                         basis indicating that he is qualified
3
                                         to offer the opinion he seeks to
4                                        offer in this instance. He has no
                                         basis for making such opinions.
5
                                         FRE § 701-703.
6
                                         Improper Methodology:
7
                                         Declarant provides no basis for the
8                                        assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
9
                                         522 U.S. 136, 146-47.
10
                                         Relevance / No Probative Value:
11
                                         This assertion is irrelevant / lacks
12                                       probative value as it is a general
                                         statement is not specific to issues
13
                                         in this action. It is also unclear
14                                       what it is supposed to tell the
                                         reader. FRE § 401.
15

16    42. Declaration of Michael     Lacks Foundation:                               Sustained:_____
      Coffey, Page 4, Paragraph      Declarant failed to proffer any
17
      17, lines 13-15                preliminary evidence to lay the                 Overruled:_____
18                                   foundation for the claim that he is
      “It is important that the seed a qualified expert or that he is an
19
      has a high germination rate acknowledged authority in the
20    reflecting its healthy state.  areas he claims he is. Similarly,
      Low germination rates like declarant did not identify
21
      the ones I have seen in this information necessary to support
22    case of 50 percent reflect     his claim that he has the necessary
      poor physiology of the         background, training or
23
      germinating pea plants. This experience. He also failed to
24    leads to even poorer growth identify what evidence he is
      rates.”                        relying upon in support of this
25
                                     assertion. FRE § 602; 701-703.
26

27
                                         Legal Conclusion
                                         Declarant improperly offers
28                                       opinion testimony as a legal
                                                        38
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 39 of 84 Page ID
                                      #:2016


1
                                         conclusion. FRE § 701-703.
2
                                         Conclusory:
3
                                         Testimony that is conclusory is
4                                        not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
5
                                         Union Local No. 10 (9th Cir.
6                                        1992) 966 F.2d 443, 447.
7
                                         Speculation
8                                        The opinion is speculation and not
                                         supported by any citations to
9
                                         evidence. FRE § 702; U.S. v.
10                                       Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
11

12                                       Improper Opinion:
                                         Declarant has not provided the
13
                                         basis indicating that he is qualified
14                                       to offer the opinion he seeks to
                                         offer in this instance. He has no
15
                                         basis for making such opinions.
16                                       FRE § 701-703.
17
                                         Improper Methodology:
18                                       Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
19
                                         Gen. Elec. Co. v. Joiner (1997)
20                                       522 U.S. 136, 146-47.
21
                                         Relevance / No Probative Value:
22                                       This assertion is irrelevant / lacks
                                         probative value as it is a general
23
                                         statement is not specific to issues
24                                       in this action. It is also unclear
                                         what it is supposed to tell the
25
                                         reader. FRE § 401.
26

27
      43. Declaration of Michael         Lacks Foundation:                           Sustained:_____
      Coffey, Page 4, Paragraph          Declarant failed to proffer any
28    18, lines 16-17                    preliminary evidence to lay the             Overruled:_____
                                                        39
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 40 of 84 Page ID
                                      #:2017


1
                                         foundation for the claim that he is
2     “Since the plant tissue is         a qualified expert or that he is an
      more susceptible for longer        acknowledged authority in the
3
      periods of time, death rates       areas he claims he is. Similarly,
4     will be high.”                     declarant did not identify
                                         information necessary to support
5
                                         his claim that he has the necessary
6                                        background, training or
                                         experience. He also failed to
7
                                         identify what evidence he is
8                                        relying upon in support of this
                                         assertion. FRE § 602; 701-703.
9

10                                       Legal Conclusion
                                         Declarant improperly offers
11
                                         opinion testimony as a legal
12                                       conclusion. FRE § 701-703.
13
                                         Conclusory:
14                                       Testimony that is conclusory is
                                         not admissible. FRE § 702;
15
                                         Aguilar v. Int’l Longshoremen’s
16                                       Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
17

18                                       Speculation
                                         The opinion is speculation and not
19
                                         supported by any citations to
20                                       evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
21
                                         F.3d 1076, 1094.
22
                                         Improper Opinion:
23
                                         Declarant has not provided the
24                                       basis indicating that he is qualified
                                         to offer the opinion he seeks to
25
                                         offer in this instance. He has no
26                                       basis for making such opinions.
                                         FRE § 701-703.
27

28                                       Improper Methodology:
                                                        40
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 41 of 84 Page ID
                                      #:2018


1
                                         Declarant provides no basis for the
2                                        assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
3
                                         522 U.S. 136, 146-47.
4
                                         Relevance / No Probative Value:
5
                                         This assertion is irrelevant / lacks
6                                        probative value as it is a general
                                         statement is not specific to issues
7
                                         in this action. It is also unclear
8                                        what it is supposed to tell the
                                         reader. FRE § 401.
9

10    44. Declaration of Michael         Lacks Foundation:                           Sustained:_____
      Coffey, Page 4, Paragraph          Declarant failed to proffer any
11
      19, lines 18-19                    preliminary evidence to lay the             Overruled:_____
12                                       foundation for the claim that he is
      “A seed dressing such as           a qualified expert or that he is an
13
      Thiram cannot protect the          acknowledged authority in the
14    seedling. It only protects         areas he claims he is. Similarly,
      the seed from pathogen             declarant did not identify
15
      invasion prior to                  information necessary to support
16    germination.”                      his claim that he has the necessary
                                         background, training or
17
                                         experience. He also failed to
18                                       identify what evidence he is
                                         relying upon in support of this
19
                                         assertion. FRE § 602; 701-703.
20
                                         Legal Conclusion
21
                                         Declarant improperly offers
22                                       opinion testimony as a legal
                                         conclusion. FRE § 701-703.
23

24                                       Conclusory:
                                         Testimony that is conclusory is
25
                                         not admissible. FRE § 702;
26                                       Aguilar v. Int’l Longshoremen’s
27
                                         Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
28
                                                        41
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 42 of 84 Page ID
                                      #:2019


1
                                         Speculation
2                                        The opinion is speculation and not
                                         supported by any citations to
3
                                         evidence. FRE § 702; U.S. v.
4                                        Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
5

6                                        Improper Opinion:
                                         Declarant has not provided the
7
                                         basis indicating that he is qualified
8                                        to offer the opinion he seeks to
                                         offer in this instance. He has no
9
                                         basis for making such opinions.
10                                       FRE § 701-703.
11
                                         Improper Methodology:
12                                       Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
13
                                         Gen. Elec. Co. v. Joiner (1997)
14                                       522 U.S. 136, 146-47.
15
                                         Relevance / No Probative Value:
16                                       This assertion is irrelevant / lacks
                                         probative value as it is a general
17
                                         statement is not specific to issues
18                                       in this action. It is also unclear
                                         what it is supposed to tell the
19
                                         reader. FRE § 401.
20
      45. Declaration of Michael    Lacks Foundation:                                Sustained:_____
21
      Coffey, Page 4, Paragraph     Declarant failed to proffer any
22    20, lines 20-24               preliminary evidence to lay the                  Overruled:_____
                                    foundation for the claim that he is
23
      “The seeds incapable of       a qualified expert or that he is an
24    germination are no longer     acknowledged authority in the
      viable. They are dead and     areas he claims he is. Similarly,
25
      subject to decay. The seed    declarant did not identify
26    treatment fungicide Thiram information necessary to support
27
      cannot protect the dead       his claim that he has the necessary
      seeds from this process as it background, training or
28    presents only on their        experience. He also failed to
                                                        42
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 43 of 84 Page ID
                                      #:2020


1
      surface. Secondary seed            identify what evidence he is
2     decay, commonly referred           relying upon in support of this
      to as postharvest disease, is      assertion. FRE § 602; 701-703.
3
      caused by a wide range of
4     bacteria and fungi that            Legal Conclusion
      produce cell wall                  Declarant improperly offers
5
      degrading enzymes.”                opinion testimony as a legal
6                                        conclusion. FRE § 701-703.
7
                                         Conclusory:
8                                        Testimony that is conclusory is
                                         not admissible. FRE § 702;
9
                                         Aguilar v. Int’l Longshoremen’s
10                                       Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
11

12                                       Speculation
                                         The opinion is speculation and not
13
                                         supported by any citations to
14                                       evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
15
                                         F.3d 1076, 1094.
16
                                         Improper Opinion:
17
                                         Declarant has not provided the
18                                       basis indicating that he is qualified
                                         to offer the opinion he seeks to
19
                                         offer in this instance. He has no
20                                       basis for making such opinions.
                                         FRE § 701-703.
21

22                                       Improper Methodology:
                                         Declarant provides no basis for the
23
                                         assertion made. FRE § 702, 703;
24                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
25

26                                       Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
27
                                         probative value as it is a general
28                                       statement is not specific to issues
                                                        43
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 44 of 84 Page ID
                                      #:2021


1
                                         in this action. It is also unclear
2                                        what it is supposed to tell the
                                         reader. FRE § 401.
3

4     46. Declaration of Michael    Lacks Foundation:                                Sustained:_____
      Coffey, Pages 4-5,            Declarant failed to proffer any
5
      Paragraph 21, lines 25-27,    preliminary evidence to lay the                  Overruled:_____
6     1-2                           foundation for the claim that he is
                                    a qualified expert or that he is an
7
      “Pythium is primarily a       acknowledged authority in the
8     saprophyte living on dead     areas he claims he is. Similarly,
      organic matter. It cannot     declarant did not identify
9
      infect living pea seeds prior information necessary to support
10    to their germination.         his claim that he has the necessary
      However, if the seed has      background, training or
11
      been improperly harvested     experience. He also failed to
12    the storage conditions for    identify what evidence he is
      seed provide sufficient       relying upon in support of this
13
      moisture for its survival and assertion. FRE § 602; 701-703.
14    persistence of Pythiurn.
      This is because Pythium       Legal Conclusion
15
      produces resting structures Declarant improperly offers
16    such as oospores that can     opinion testimony as a legal
      survive for many years in     conclusion. FRE § 701-703.
17
      such storage conditions.”
18                                  Conclusory:
                                    Testimony that is conclusory is
19
                                    not admissible. FRE § 702;
20                                  Aguilar v. Int’l Longshoremen’s
                                    Union Local No. 10 (9th Cir.
21
                                    1992) 966 F.2d 443, 447.
22
                                         Speculation
23
                                         The opinion is speculation and not
24                                       supported by any citations to
                                         evidence. FRE § 702; U.S. v.
25
                                         Hermanek (9th Cir. 2002) 289
26                                       F.3d 1076, 1094.
27
                                         Improper Opinion:
28                                       Declarant has not provided the
                                                        44
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 45 of 84 Page ID
                                      #:2022


1
                                         basis indicating that he is qualified
2                                        to offer the opinion he seeks to
                                         offer in this instance. He has no
3
                                         basis for making such opinions.
4                                        FRE § 701-703.
5
                                         Improper Methodology:
6                                        Declarant provides no basis for the
                                         assertion made. FRE § 702, 703;
7
                                         Gen. Elec. Co. v. Joiner (1997)
8                                        522 U.S. 136, 146-47.
9
                                         Relevance / No Probative Value:
10                                       This assertion is irrelevant / lacks
                                         probative value as it is a general
11
                                         statement is not specific to issues
12                                       in this action. It is also unclear
                                         what it is supposed to tell the
13
                                         reader. FRE § 401.
14
      47. Declaration of Michael   Lacks Foundation:                                 Sustained:_____
15
      Coffey, Page 5, Paragraph    Declarant failed to proffer any
16    22, lines 4-6                preliminary evidence to lay the                   Overruled:_____
                                   foundation for the claim that he is
17
      “Additionally, the dead peas a qualified expert or that he is an
18    provide an ideal medium for acknowledged authority in the
      Pythiurn. In my laboratory   areas he claims he is. Similarly,
19
      we use a pea-based medium declarant did not identify
20    when we need rapid and       information necessary to support
      luxurious growth of          his claim that he has the necessary
21
      Pythium.”                    background, training or
22                                 experience. He also failed to
                                   identify what evidence he is
23
                                   relying upon in support of this
24                                 assertion. FRE § 602; 701-703.
25
                                         Legal Conclusion
26                                       Declarant improperly offers
27
                                         opinion testimony as a legal
                                         conclusion. FRE § 701-703.
28
                                                        45
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 46 of 84 Page ID
                                      #:2023


1
                                         Conclusory:
2                                        Testimony that is conclusory is
                                         not admissible. FRE § 702;
3
                                         Aguilar v. Int’l Longshoremen’s
4                                        Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
5

6                                        Speculation
                                         The opinion is speculation and not
7
                                         supported by any citations to
8                                        evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
9
                                         F.3d 1076, 1094.
10
                                         Improper Opinion:
11
                                         Declarant has not provided the
12                                       basis indicating that he is qualified
                                         to offer the opinion he seeks to
13
                                         offer in this instance. He has no
14                                       basis for making such opinions.
                                         FRE § 701-703.
15

16                                       Improper Methodology:
                                         Declarant provides no basis for the
17
                                         assertion made. FRE § 702, 703;
18                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
19

20                                       Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
21
                                         probative value as it is a general
22                                       statement is not specific to issues
                                         in this action. It is also unclear
23
                                         what it is supposed to tell the
24                                       reader. FRE § 401.
25
      48. Declaration of Michael         Lacks Foundation:                           Sustained:_____
26    Coffey, Page 5, Paragraph          Declarant failed to proffer any
27
      23, lines 7-9                      preliminary evidence to lay the             Overruled:_____
                                         foundation for the claim that he is
28    “Consequently, it is               a qualified expert or that he is an
                                                        46
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 47 of 84 Page ID
                                      #:2024


1
      extremely important that           acknowledged authority in the
2     Pythium be completely              areas he claims he is. Similarly,
      excluded from pea seed             declarant did not identify
3
      sources used for organic           information necessary to support
4     production where no                his claim that he has the necessary
      systemic fungicides can be         background, training or
5
      used.”                             experience. He also failed to
6                                        identify what evidence he is
                                         relying upon in support of this
7
                                         assertion. FRE § 602; 701-703.
8
                                         Legal Conclusion
9
                                         Declarant improperly offers
10                                       opinion testimony as a legal
                                         conclusion. FRE § 701-703.
11

12                                       Conclusory:
                                         Testimony that is conclusory is
13
                                         not admissible. FRE § 702;
14                                       Aguilar v. Int’l Longshoremen’s
                                         Union Local No. 10 (9th Cir.
15
                                         1992) 966 F.2d 443, 447.
16
                                         Speculation
17
                                         The opinion is speculation and not
18                                       supported by any citations to
                                         evidence. FRE § 702; U.S. v.
19
                                         Hermanek (9th Cir. 2002) 289
20                                       F.3d 1076, 1094.
21
                                         Improper Opinion:
22                                       Declarant has not provided the
                                         basis indicating that he is qualified
23
                                         to offer the opinion he seeks to
24                                       offer in this instance. He has no
                                         basis for making such opinions.
25
                                         FRE § 701-703.
26
                                         Improper Methodology:
27
                                         Declarant provides no basis for the
28                                       assertion made. FRE § 702, 703;
                                                        47
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 48 of 84 Page ID
                                      #:2025


1
                                         Gen. Elec. Co. v. Joiner (1997)
2                                        522 U.S. 136, 146-47.
3
                                         Relevance / No Probative Value:
4                                        This assertion is irrelevant / lacks
                                         probative value as it is a general
5
                                         statement is not specific to issues
6                                        in this action. It is also unclear
                                         what it is supposed to tell the
7
                                         reader. FRE § 401.
8
      49. Declaration of Michael    Lacks Foundation:                                Sustained:_____
9
      Coffey, Page 5, Paragraph     Declarant failed to proffer any
10    24, lines 10-12               preliminary evidence to lay the                  Overruled:_____
                                    foundation for the claim that he is
11
      “The NGS data indicates the a qualified expert or that he is an
12    presence of Pythium. There acknowledged authority in the
      should be no Pythium          areas he claims he is. Similarly,
13
      present. Even in small        declarant did not identify
14    amounts Pythium can grow information necessary to support
      very rapidly and spread       his claim that he has the necessary
15
      through a seed batch or       background, training or
16    planting in just a few days.” experience. He also failed to
                                    identify what evidence he is
17
                                    relying upon in support of this
18                                  assertion. FRE § 602; 701-703.
19
                                         Legal Conclusion
20                                       Declarant improperly offers
                                         opinion testimony as a legal
21
                                         conclusion. FRE § 701-703.
22
                                         Conclusory:
23
                                         Testimony that is conclusory is
24                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
25
                                         Union Local No. 10 (9th Cir.
26                                       1992) 966 F.2d 443, 447.
27
                                         Speculation
28                                       The opinion is speculation and not
                                                        48
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 49 of 84 Page ID
                                      #:2026


1
                                         supported by any citations to
2                                        evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
3
                                         F.3d 1076, 1094.
4
                                         Improper Opinion:
5
                                         Declarant has not provided the
6                                        basis indicating that he is qualified
                                         to offer the opinion he seeks to
7
                                         offer in this instance. He has no
8                                        basis for making such opinions.
                                         FRE § 701-703.
9

10                                       Improper Methodology:
                                         Declarant provides no basis for the
11
                                         assertion made. FRE § 702, 703;
12                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
13

14                                       Relevance / No Probative Value:
                                         This assertion lacks probative
15
                                         value. There is no evidence
16                                       supporting the claim that the
                                         Pythium was alive. In fact, Mr.
17
                                         Coffey testified the Pythium
18                                       cannot live in the air. FRE § 401.
19
      50. Declaration of Michael         Lacks Foundation:                           Sustained:_____
20    Coffey, Page 5, Paragraph          Declarant failed to proffer any
      25, lines 13-16                    preliminary evidence to lay the             Overruled:_____
21
                                         foundation for the claim that he is
22    “The NGS results support           a qualified expert or that he is an
      the presence of diverse            acknowledged authority in the
23
      decay causing                      areas he claims he is. Similarly,
24    microorganisms, both fungi         declarant did not identify
      and bacteria, that reflect a       information necessary to support
25
      likely serious postharvest         his claim that he has the necessary
26    pathology scenario at least        background, training or
27
      in part, if not                    experience. He also failed to
      predominantly, explaining          identify what evidence he is
28    the poor seed germination          relying upon in support of this
                                                        49
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 50 of 84 Page ID
                                      #:2027


1
      rates.”                            assertion. FRE § 602; 701-703.
2
                                         Legal Conclusion
3
                                         Declarant improperly offers
4                                        opinion testimony as a legal
                                         conclusion. FRE § 701-703.
5

6                                        Conclusory:
                                         Testimony that is conclusory is
7
                                         not admissible. FRE § 702;
8                                        Aguilar v. Int’l Longshoremen’s
                                         Union Local No. 10 (9th Cir.
9
                                         1992) 966 F.2d 443, 447.
10
                                         Speculation
11
                                         The opinion is speculation and not
12                                       supported by any citations to
                                         evidence. FRE § 702; U.S. v.
13
                                         Hermanek (9th Cir. 2002) 289
14                                       F.3d 1076, 1094.
15
                                         Improper Opinion:
16                                       Declarant has not provided the
                                         basis indicating that he is qualified
17
                                         to offer the opinion he seeks to
18                                       offer in this instance. He has no
                                         basis for making such opinions.
19
                                         FRE § 701-703.
20
                                         Improper Methodology:
21
                                         Declarant provides no basis for the
22                                       assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
23
                                         522 U.S. 136, 146-47.
24
                                         Relevance / No Probative Value:
25
                                         This assertion is irrelevant / lacks
26                                       probative value as it is a general
                                         statement is not specific to issues
27
                                         in this action. It is also unclear
28                                       what it is supposed to tell the
                                                        50
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 51 of 84 Page ID
                                      #:2028


1
                                         reader. FRE § 401.
2

3     51. Declaration of Michael     Lacks Foundation:                               Sustained:_____
4     Coffey, Page 5, Paragraph      Declarant failed to proffer any
      26, lines 17-24                preliminary evidence to lay the                 Overruled:_____
5
                                     foundation for the claim that he is
6     “Further, while reviewing      a qualified expert or that he is an
      Sapphire lot C242606           acknowledged authority in the
7
      History (Crites 001-022)       areas he claims he is. Similarly,
8     documents, it appears the      declarant did not identify
      seeds at issue were at least 4 information necessary to support
9
      years old or more by the       his claim that he has the necessary
10    time they were planted at      background, training or
      the end locations in Peru.     experience. He also failed to
11
      This is important to note      identify what evidence he is
12    because viability of peas is relying upon in support of this
      between 1 to 3 years           assertion. FRE § 602; 701-703.
13
      assuming adequate storage
14    conditions. In other words, Hearsay / Lacks Authentication:
      it is possible that by the     The document referenced lacks
15
      times the seeds arrived at     authentication and constitute
16    the farmers' lands, they       inadmissible hearsay. FRE § 801;
      were likely not viable         802.
17
      already. See Life
18    Expectancy of Vegetable        Legal Conclusion
      Seeds at:                      Declarant improperly offers
19
      https://hortnews.extension.i opinion testimony as a legal
20    astate.ed u/1 999/4-2-         conclusion. FRE § 701-703.
      1999/veggielife.html (last
21
      checked 10/25/ l 9).”          Conclusory:
22                                   Testimony that is conclusory is
                                     not admissible. FRE § 702;
23
                                     Aguilar v. Int’l Longshoremen’s
24                                   Union Local No. 10 (9th Cir.
                                     1992) 966 F.2d 443, 447.
25

26                                       Speculation
                                         The opinion is speculation and not
27
                                         supported by any citations to
28                                       evidence. FRE § 702; U.S. v.
                                                        51
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 52 of 84 Page ID
                                      #:2029


1
                                         Hermanek (9th Cir. 2002) 289
2                                        F.3d 1076, 1094.
3
                                         Improper Opinion:
4                                        Declarant has not provided the
                                         basis indicating that he is qualified
5
                                         to offer the opinion he seeks to
6                                        offer in this instance. He has no
                                         basis for making such opinions.
7
                                         FRE § 701-703.
8
                                         Improper Methodology:
9
                                         Declarant provides no basis for the
10                                       assertion made. FRE § 702, 703;
                                         Gen. Elec. Co. v. Joiner (1997)
11
                                         522 U.S. 136, 146-47.
12
                                         Relevance / No Probative Value:
13
                                         This assertion is irrelevant / lacks
14                                       probative value as it is a general
                                         statement is not specific to issues
15
                                         in this action. FRE § 401.
16
      52. Declaration of Michael         Misstates / mischaracterizes facts Sustained:_____
17
      Coffey, Pages 5-6,                 and/or evidence:
18    Paragraph 27, lines 25-27,         Declarant claims to disagree with Overruled:_____
      1-3                                Steve Koike’s opinions but failed
19
                                         to cite to the actual areas where he
20    “Mr. Koike states in his           believes Mr. Koike is wrong. FRE
      Declaration that Dr.               § 403; 611.
21
      Calderon's testing and
22    report are "problematic”           Lacks Foundation:
      because such method "does          Declarant failed to proffer any
23
      not allow for the proper           preliminary evidence to lay the
24    recovery and isolation of          foundation for the claim that he is
      possible bacterial pathogens       a qualified expert or that he is an
25
      and allows non-pathogenic          acknowledged authority in the
26    soft rot bacteria to take over     areas he claims he is. Similarly,
27
      the culture and cause              declarant did not identify
      misleading results.” I             information necessary to support
28    disagree with Mr. Koike            his claim that he has the necessary
                                                        52
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 53 of 84 Page ID
                                      #:2030


1
      because to my knowledge            background, training or
2     the postharvest pathology          experience. He also failed to
      observed is typical of the         identify what evidence he is
3
      diverse bacteria and fungi         relying upon in support of this
4     that invade dead plant tissue      assertion.
      and generating soft rot
5
      conditions.”                       Again, declarant failed to point to
6                                        what he believes was incorrect
                                         about Mr. Koike’s opinions. FRE
7
                                         § 602; 701-703.
8
                                         Legal Conclusion
9
                                         Declarant improperly offers
10                                       opinion testimony as a legal
                                         conclusion. FRE § 701-703.
11

12                                       Conclusory:
                                         Testimony that is conclusory is
13
                                         not admissible. FRE § 702;
14                                       Aguilar v. Int’l Longshoremen’s
                                         Union Local No. 10 (9th Cir.
15
                                         1992) 966 F.2d 443, 447.
16
                                         Speculation
17
                                         The opinion is speculation and not
18                                       supported by any citations to
                                         evidence. FRE § 702; U.S. v.
19
                                         Hermanek (9th Cir. 2002) 289
20                                       F.3d 1076, 1094.
21
                                         Improper Opinion:
22                                       Declarant has not provided the
                                         basis indicating that he is qualified
23
                                         to offer the opinion he seeks to
24                                       offer in this instance. He has no
                                         basis for making such opinions.
25
                                         FRE § 701-703.
26
                                         Improper Methodology:
27
                                         Declarant provides no basis for the
28                                       assertion made. FRE § 702, 703;
                                                        53
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 54 of 84 Page ID
                                      #:2031


1
                                         Gen. Elec. Co. v. Joiner (1997)
2                                        522 U.S. 136, 146-47.
3
                                         Relevance / No Probative Value:
4                                        This assertion is irrelevant / lacks
                                         probative value because he failed
5
                                         to identify what was incorrect
6                                        about Mr. Koike’s opinions.
                                         Declarant again offers a general
7
                                         statement that is not specific to the
8                                        issues in this lawsuit. FRE § 401.
9
      53. Declaration of Michael   Misstates / mischaracterizes facts                Sustained:_____
10    Coffey, Page 6, Paragraph    and/or evidence:
      29, lines 8-11               Mr. Koike never said the presence                 Overruled:_____
11
                                   of the fungus / bacteria came from
12    “I disagree with Mr.         planting. Even declarant’s own
      Koike’s statement regarding paragraph 28 states “prior to
13
      SGS-Portugal for two         planting.” FRE § 403; 611.
14    reasons. (1) The sampling
      carried out by SGS was       Lacks Foundation:
15
      done, not only according to Declarant failed to proffer any
16    international standards, but preliminary evidence to lay the
      on sealed, intact bags. In   foundation for the claim that he is
17
      other words, the organisms, a qualified expert or that he is an
18    could not have come from     acknowledged authority in the
      “planting”.”                 areas he claims he is. Similarly,
19
                                   declarant did not identify
20                                 information necessary to support
                                   his claim that he has the necessary
21
                                   background, training or
22                                 experience. He also failed to
                                   identify what evidence he is
23
                                   relying upon in support of this
24                                 assertion.
25
                                         Again, declarant clearly
26                                       misinterpreted Mr. Koike’s
27
                                         opinion. Mr. Koike specifically
                                         stated “prior to planting.” FRE §
28                                       602; 701-703.
                                                        54
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 55 of 84 Page ID
                                      #:2032


1

2                                        Legal Conclusion
                                         Declarant improperly offers
3
                                         opinion testimony as a legal
4                                        conclusion. FRE § 701-703.
5
                                         Conclusory:
6                                        Testimony that is conclusory is
                                         not admissible. FRE § 702;
7
                                         Aguilar v. Int’l Longshoremen’s
8                                        Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
9

10                                       Speculation
                                         The opinion is speculation and not
11
                                         supported by any citations to
12                                       evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
13
                                         F.3d 1076, 1094.
14
                                         Improper Opinion:
15
                                         Declarant has not provided the
16                                       basis indicating that he is qualified
                                         to offer the opinion he seeks to
17
                                         offer in this instance. He has no
18                                       basis for making such opinions.
                                         FRE § 701-703.
19

20                                       Improper Methodology:
                                         Declarant provides no basis for the
21
                                         assertion made. FRE § 702, 703;
22                                       Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
23

24                                       Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
25
                                         probative value because declarant
26                                       clearly misinterpreted Mr. Koike’s
                                         opinion. FRE § 401.
27

28    54. Declaration of Michael         Lacks Foundation:                           Sustained:_____
                                                        55
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 56 of 84 Page ID
                                      #:2033


1
      Coffey, Page 6, Paragraph     Declarant failed to proffer any
2     30, lines 12-14               preliminary evidence to lay the                  Overruled:_____
                                    foundation for the claim that he is
3
      “(2) It doesn’t matter if it  a qualified expert or that he is an
4     the DNA was dead or alive. acknowledged authority in the
      The organisms found           areas he claims he is. Similarly,
5
      wouldn’t have been dead to declarant did not identify
6     begin with. The tests reflect information necessary to support
      that they were there. If the his claim that he has the necessary
7
      test detected it, then it had background, training or
8     to be living at some point.” experience. He also failed to
                                    identify what evidence he is
9
                                    relying upon in support of this
10                                  assertion. FRE § 602; 701-703.
11
                                         Legal Conclusion
12                                       Declarant improperly offers
                                         opinion testimony as a legal
13
                                         conclusion. FRE § 701-703.
14
                                         Conclusory:
15
                                         Testimony that is conclusory is
16                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
17
                                         Union Local No. 10 (9th Cir.
18                                       1992) 966 F.2d 443, 447.
19
                                         Speculation
20                                       The opinion is speculation and not
                                         supported by any citations to
21
                                         evidence. FRE § 702; U.S. v.
22                                       Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
23

24                                       Improper Opinion:
                                         Declarant has not provided the
25
                                         basis indicating that he is qualified
26                                       to offer the opinion he seeks to
                                         offer in this instance. He has no
27
                                         basis for making such opinions.
28                                       FRE § 701-703.
                                                        56
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 57 of 84 Page ID
                                      #:2034


1

2                                        Improper Methodology:
                                         Declarant provides no basis for the
3
                                         assertion made. FRE § 702, 703;
4                                        Gen. Elec. Co. v. Joiner (1997)
                                         522 U.S. 136, 146-47.
5

6                                        Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
7
                                         probative value because it
8                                        provides no information on
                                         whether the DNA was ever alive
9
                                         on the seed. It is a general
10                                       statement and not specific to the
                                         issues in this lawsuit. FRE § 401.
11

12
                      Evidentiary Objections to Declaration of Angello Flores
13

14
        Material Objected to:                   Ground for Objection:                   Ruling on the
15                                                                                       Objection:
16
      55. Declaration of Angello Lacks Foundation:                    Sustained:_____
17    Flores, Page 2, Paragraph 5, Declarant failed to proffer any
      lines 13-15                   preliminary evidence to lay the   Overruled:_____
18
                                    foundation that he knew what
19    “The following facts are      Leonel Cruz’s position, if any,
20
      within my personal            was with CORONA. FRE § 602;
      knowledge, except as to       701-703.
21    those matters stated upon
22
      information and belief, and Conclusory:
      as to those, I believe them   Declarant claims Mr. Cruz is a
23    to be true. If called as a    representative of CORONA with
24
      witness, I could and would no evidentiary support. Testimony
      testify competently as to the that is conclusory is not
25    contents of this              admissible. FRE § 702; Aguilar v.
26
      Declaration.”                 Int’l Longshoremen’s Union Local
                                    No. 10 (9th Cir. 1992) 966 F.2d
27                                  443, 447.
28
                                                        57
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 58 of 84 Page ID
                                      #:2035


1
                                         Legal Conclusion
2                                        Declarant improperly offers
                                         opinion testimony as a legal
3
                                         conclusion. FRE § 701-703.
4
                                         Speculation
5
                                         The statement is speculation and
6                                        not supported by any citations to
                                         evidence. FRE § 702; U.S. v.
7
                                         Hermanek (9th Cir. 2002) 289
8                                        F.3d 1076, 1094.
9
      56. Declaration of Angello Lacks Foundation:                                   Sustained:_____
10    Flores, Page 2, Paragraph 6, Declarant failed to proffer any
      lines 16-20                  preliminary evidence to lay the                   Overruled:_____
11
                                   foundation for the statements
12    “In fact, Mr. Cruz himself   made in his declaration. FRE §
      said in a January 2, 2016    602; 701-703.
13
      email that he was acting
14    following “instructions”     Hearsay / Lacks Authentication:
      from Corona’s owner, Mike Exhibits “A” attached to
15
      Newman (“Mr. Newman”), declarant’s declaration lack
16    when he met with us and      authentication and constitute
      offered us several varieties inadmissible hearsay. It is also in
17
      of pea seeds, which he knew Spanish and lack certified
18    we needed for our 2016       translation. The contents of the
      Campaign. See email from email are also hearsay. FRE §
19
      Mr. Cruz, attached as        801; 802.
20    Exhibit A to this
      Declaration.”                Conclusory:
21
                                   Declarant statements are
22                                 conclusory; testimony that is
                                   conclusory is not admissible. FRE
23
                                   § 702; Aguilar v. Int’l
24                                 Longshoremen’s Union Local No.
                                   10 (9th Cir. 1992) 966 F.2d 443,
25
                                   447.
26

27
                                         Legal Conclusion
                                         Declarant improperly offers
28                                       opinion as a legal conclusion. FRE
                                                        58
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 59 of 84 Page ID
                                      #:2036


1
                                         § 701-703.
2
                                         Speculation
3
                                         The statement is based on
4                                        speculation and not supported by
                                         any citations to admissible
5
                                         evidence. FRE § 702; U.S. v.
6                                        Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
7

8     57. Declaration of Angello         Hearsay / Lacks Authentication:             Sustained:_____
      Flores, Pages 2-3,                 Exhibits “B” attached to
9
      Paragraph 9, lines 26-27, 1-       declarant’s declaration lack                Overruled:_____
10    3                                  authentication and constitute
                                         inadmissible hearsay. The
11
      “Mr. Newman and Mr.                contents are also hearsay. FRE §
12    Cruz, however, spoke to us         801; 802.
      adamantly regarding a
13
      “new” variety of Sugar             Speculation
14    Snap Pea called “Sapphire.”        The statement is based on
      Mr. Cruz sent us several           speculation and not supported by
15
      brochures regarding several        any citations to admissible
16    pea varieties Corona had in        evidence. FRE § 702; U.S. v.
      stock, including the               Hermanek (9th Cir. 2002) 289
17
      Sapphire peas. See                 F.3d 1076, 1094.
18    Brochures, attached as
      Exhibit B to this
19
      Declaration.”
20

21
      58. Declaration of Angello     Lacks Foundation:                   Sustained:_____
22    Flores, Page 3, Paragraph      Declarant failed to proffer any
      10, lines 3-5                  preliminary evidence to lay the     Overruled:_____
23
                                     foundation for the statements
24    “In its brochures, Corona      made in his declaration, especially
25
      markets the Sapphire           as to what level of sophistication
      variety as a "string-less snap the Europeans customers were.
26    pea for fresh market." Ex.     FRE § 602; 701-703.
27
      B. This was important to us
      because our European           Hearsay / Lacks Authentication:
28    customers are quite            Exhibits “B” attached to
                                                        59
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 60 of 84 Page ID
                                      #:2037


1
      sophisticated and prefer           declarant’s declaration lack
2     string-less peas to the ones       authentication and constitute
      with strings.”                     inadmissible hearsay. The
3
                                         contents are also hearsay. FRE §
4                                        801; 802.
5
                                         Speculation
6                                        The statement is based on
                                         speculation and not supported by
7
                                         any citations to admissible
8                                        evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
9
                                         F.3d 1076, 1094.
10
      59. Declaration of Angello         Lacks Foundation:                           Sustained:_____
11
      Flores, Page 3, Paragraph          Declarant failed to lay the
12    11, lines 26-27, 1-3               necessary foundation for the                Overruled:_____
                                         statement made. FRE § 602; 701-
13
      “In its brochures, Corona          703
14    also represented that the
      Sapphire were “bred for     Hearsay / Lacks Authentication:
15
      yield, quality, and powdery Exhibits “B” attached to
16    mildew resistance.” Ex. B.” declarant’s declaration lack
                                  authentication and constitute
17
                                  inadmissible hearsay. The
18                                contents are also hearsay. FRE §
                                  801; 802.
19

20                                       Conclusory:
                                         Declarant statements are
21
                                         conclusory; testimony that is
22                                       conclusory is not admissible. FRE
                                         § 702; Aguilar v. Int’l
23
                                         Longshoremen’s Union Local No.
24                                       10 (9th Cir. 1992) 966 F.2d 443,
                                         447.
25

26                                       Legal Conclusion
27
                                         Declarant improperly offers
                                         opinion as a legal conclusion. FRE
28                                       § 701-703.
                                                        60
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 61 of 84 Page ID
                                      #:2038


1

2                                        Speculation
                                         The statement is based on
3
                                         speculation and not supported by
4                                        any citations to admissible
                                         evidence. FRE § 702; U.S. v.
5
                                         Hermanek (9th Cir. 2002) 289
6                                        F.3d 1076, 1094.
7
                                         Relevance / No Probative Value:
8                                        This assertion is irrelevant / lacks
                                         probative value because it not
9
                                         specific to the issues in this
10                                       lawsuit. FRE § 401.
11
      60. Declaration of Angello         Lacks Foundation:                           Sustained:_____
12    Flores, Page 3, Paragraph          Declarant failed to lay the
      12, lines 8-9                      necessary foundation for the                Overruled:_____
13
                                         statement made. FRE § 602; 701-
14    “Corona also represented           703
      that the Sapphire variety
15
      would produce about "7-8           Hearsay / Lacks Authentication:
16    peas per pod borne in pairs        Exhibits “B” attached to
      on a fairly upright plant.''       declarant’s declaration lack
17
      Ex. B.”                            authentication and constitute
18                                       inadmissible hearsay. The
                                         contents are also hearsay. FRE §
19
                                         801; 802.
20
                                         Conclusory:
21
                                         Declarant statements are
22                                       conclusory; testimony that is
                                         conclusory is not admissible. FRE
23
                                         § 702; Aguilar v. Int’l
24                                       Longshoremen’s Union Local No.
                                         10 (9th Cir. 1992) 966 F.2d 443,
25
                                         447.
26

27
                                         Legal Conclusion
                                         Declarant improperly offers
28                                       opinion as a legal conclusion. FRE
                                                        61
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 62 of 84 Page ID
                                      #:2039


1
                                         § 701-703.
2
                                         Speculation
3
                                         The statement is based on
4                                        speculation and not supported by
                                         any citations to admissible
5
                                         evidence. FRE § 702; U.S. v.
6                                        Hermanek (9th Cir. 2002) 289
                                         F.3d 1076, 1094.
7

8                                        Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
9
                                         probative value because it not
10                                       specific to the issues in this
                                         lawsuit. FRE § 401.
11

12    61. Declaration of Angello         Lacks Foundation:                           Sustained:_____
      Flores, Page 3, Paragraph          Declarant failed to lay the
13
      13, lines 10-11                    necessary foundation for the                Overruled:_____
14                                       statement made. FRE § 602; 701-
      “Corona also represented           703
15
      that the Sapphire peas had
16    "tolerance to pea enation          Hearsay / Lacks Authentication:
      virus [and] fusarium wilt          Exhibits “B” attached to
17
      race 1." Ex. B.”                   declarant’s declaration lack
18                                       authentication and constitute
                                         inadmissible hearsay. The
19
                                         contents are also hearsay. FRE §
20                                       801; 802.
21
                                         Conclusory:
22                                       Declarant statements are
                                         conclusory; testimony that is
23
                                         conclusory is not admissible. FRE
24                                       § 702; Aguilar v. Int’l
                                         Longshoremen’s Union Local No.
25
                                         10 (9th Cir. 1992) 966 F.2d 443,
26                                       447.
27
                                         Legal Conclusion
28                                       Declarant improperly offers
                                                        62
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 63 of 84 Page ID
                                      #:2040


1
                                         opinion as a legal conclusion. FRE
2                                        § 701-703.
3
                                         Speculation
4                                        The statement is based on
                                         speculation and not supported by
5
                                         any citations to admissible
6                                        evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
7
                                         F.3d 1076, 1094.
8
                                         Relevance / No Probative Value:
9
                                         This assertion is irrelevant / lacks
10                                       probative value because it not
                                         specific to the issues in this
11
                                         lawsuit. FRE § 401.
12
      62. Declaration of Angello         Lacks Foundation:                           Sustained:_____
13
      Flores, Page 3, Paragraph          Declarant failed to lay the
14    14, lines 12-13                    necessary foundation for the                Overruled:_____
                                         statement made. FRE § 602; 701-
15
      “Corona also represented           703
16    that the Sapphire variety
      contained "approximately           Hearsay / Lacks Authentication:
17
      1800 seeds per pound." Ex.         Exhibits “B” attached to
18    B.”                                declarant’s declaration lack
                                         authentication and constitute
19
                                         inadmissible hearsay. The
20                                       contents are also hearsay. FRE §
                                         801; 802.
21

22                                       Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
23
                                         probative value because it not
24                                       specific to the issues in this
                                         lawsuit. FRE § 401.
25

26    63. Declaration of Angello         Lacks Foundation:                           Sustained:_____
27
      Flores, Page 3, Paragraph          Declarant failed to lay the
      15, lines 14-15                    necessary foundation for the                Overruled:_____
28                                       statement made. FRE § 602; 701-
                                                        63
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 64 of 84 Page ID
                                      #:2041


1
      “Corona also represented           703
2     that the Sapphire peas had a
      "normal leaf with a plant          Hearsay / Lacks Authentication:
3
      height of approximately 24         Exhibits “B” attached to
4     inches in northern                 declarant’s declaration lack
      latitudes." Ex. B.”                authentication and constitute
5
                                         inadmissible hearsay. The
6                                        contents are also hearsay. FRE §
                                         801; 802.
7

8                                        Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
9
                                         probative value because it not
10                                       specific to the issues in this
                                         lawsuit. FRE § 401.
11

12    64. Declaration of Angello         Lacks Foundation:                           Sustained:_____
      Flores, Page 3, Paragraph          Declarant failed to lay the
13
      16, lines 16-19                    necessary foundation for the                Overruled:_____
14                                       statement made. FRE § 602; 701-
      “All these representations         703
15
      spoke of a very high-quality
16    product. The                       Hearsay / Lacks Authentication:
      representations induced us         Any statements attributed to Mr.
17
      to purchase this more              Cruz are hearsay. FRE § 801; 802
18    expensive seed variety,
      despite having                     Conclusory:
19
      originally requested the           Declarant statements are
20    Sugar Daddy variety. We            conclusory; testimony that is
      were convinced, as Mr.             conclusory is not admissible. FRE
21
      Cruz stated,                       § 702; Aguilar v. Int’l
22    that we were purchasing an         Longshoremen’s Union Local No.
      ''improved" Sugar Daddy.”          10 (9th Cir. 1992) 966 F.2d 443,
23
                                         447.
24
                                         Legal Conclusion
25
                                         Declarant improperly offers
26                                       opinion as a legal conclusion. FRE
27
                                         § 701-703.

28                                       Relevance / No Probative Value:
                                                        64
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 65 of 84 Page ID
                                      #:2042


1
                                         This assertion is irrelevant / lacks
2                                        probative value because it not
                                         specific to the issues in this
3
                                         lawsuit. FRE § 401.
4
      65. Declaration of Angello         Lacks Foundation:                           Sustained:_____
5
      Flores, Page 3, Paragraph          Declarant failed to lay the
6     17, lines 20-23                    necessary foundation for the                Overruled:_____
                                         statement made. FRE § 602; 701-
7
      “Mr. Cruz and Mr.                  703
8     Newman's oral
      representations. specifically,     Hearsay / Lacks Authentication:
9
      were not only that this            Any statements attributed to Mr.
10    "new" variety was much             Cruz are hearsay. FRE § 801; 802
      better than other types of
11
      Sugar Snap Peas, but that it       Misstates / mischaracterizes facts
12    was perfect for the type of        and/or evidence:
      weather and lands where we         Declarants declares, without basis,
13
      have our farms-areas Mr.           the Mr. Newman represented
14    Cruz knew well, as he had          anything orally to him. FRE §
      visited them in the past.”         403; 611
15

16                                       Conclusory:
                                         Declarant statements are
17
                                         conclusory; testimony that is
18                                       conclusory is not admissible. FRE
                                         § 702; Aguilar v. Int’l
19
                                         Longshoremen’s Union Local No.
20                                       10 (9th Cir. 1992) 966 F.2d 443,
                                         447.
21

22                                       Legal Conclusion
                                         Declarant improperly offers
23
                                         opinion as a legal conclusion. FRE
24                                       § 701-703.
25
                                         Speculation
26                                       The statement is based on
27
                                         speculation and not supported by
                                         any citations to admissible
28                                       evidence. Notably, declarant
                                                        65
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 66 of 84 Page ID
                                      #:2043


1
                                         claims, without basis, that Mr.
2                                        Cruz knew the farms well. FRE §
                                         702; U.S. v. Hermanek (9th Cir.
3
                                         2002) 289 F.3d 1076, 1094.
4
      66. Declaration of Angello         Hearsay / Lacks Authentication:             Sustained:_____
5
      Flores, Page 4, Paragraph          Any statements attributed to Mr.
6     19, lines 1-3                      Cruz are hearsay. No support for            Overruled:_____
                                         provided for the contention Mr.
7
      “In Mr. Cruz and Mr.               Newman said what was attributed
8     Newman's own words, the            to him. FRE § 801; 802
      Sapphire variety was a
9
      “Sugar Daddy mejorada" or          Conclusory:
10    an “improved Sugar Daddy"          Declarant statements are
      or a "better performing"           conclusory; testimony that is
11
      version.”                          conclusory is not admissible. FRE
12                                       § 702; Aguilar v. Int’l
                                         Longshoremen’s Union Local No.
13
                                         10 (9th Cir. 1992) 966 F.2d 443,
14                                       447.
15
                                         Sham Affidavit:
16                                       Representatives from
                                         PLAINTIFFS testified that
17
                                         germination was not discussed.
18                                       Now, PLAINTIFFS seek to
                                         introduce “evidence” of other
19
                                         dealings in an attempt to show that
20                                       germination was discussed.
                                         However, even the declarations
21
                                         submitted admit that the term
22                                       “germination” was never used.
                                         Radobenko v. Automated
23
                                         Equipment Corp. (9th Cir. 1975)
24                                       520 F.2d 540, 544.
25
      67. Declaration of Angello Hearsay / Lacks Authentication:                     Sustained:_____
26    Flores, Page 4, Paragraph  Any statements attributed to Mr.
27
      20, lines 4-7              Cruz are hearsay. No support for                    Overruled:_____
                                 provided for the contention Mr.
28    “According to Mr. Cruz and Newman said what was attributed
                                                        66
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 67 of 84 Page ID
                                      #:2044


1
      Mr. Newman, we would               to him. FRE § 801; 802
2     have much better results
      with the Sapphire peas than        Conclusory:
3
      with the Sugar Daddy pea.          The claim that Mr. Newman both
4     (It is important to note that      “perfectly fluent in Spanish” is
      our communications were in         conclusory; testimony that is
5
      Spanish and that Mr.               conclusory is not admissible. FRE
6     Newman and Mr. Cruz arc            § 702; Aguilar v. Int’l
      both perfectly fluent in           Longshoremen’s Union Local No.
7
      Spanish).”                         10 (9th Cir. 1992) 966 F.2d 443,
8                                        447.
9
                                         Sham Affidavit:
10                                       Representatives from
                                         PLAINTIFFS testified that
11
                                         germination was not discussed.
12                                       Now, PLAINTIFFS seek to
                                         introduce “evidence” of other
13
                                         dealings in an attempt to show that
14                                       germination was discussed.
                                         However, even the declarations
15
                                         submitted admit that the term
16                                       “germination” was never used.
                                         Radobenko v. Automated
17
                                         Equipment Corp. (9th Cir. 1975)
18                                       520 F.2d 540, 544.
19
      68. Declaration of Angello         Lacks Foundation:                           Sustained:_____
20    Flores, Page 4, Paragraph          Declarant failed to lay the
      21, lines 8-11                     necessary foundation for the                Overruled:_____
21
                                         statement made. FRE § 602; 701-
22    “In fact, the price of this        703
      "new" Sapphire variety was
23
      more than double that of the       Hearsay / Lacks Authentication:
24    Oregon Sugar Pod II and            Exhibit “C” lacks authenticate and
      the Cascadia varieties, and        is hearsay. FRE § 801; 802
25
      50% more than the Sugar
26    Bro variety. They were             Relevance:
27
      quite pricey from our              It is unclear how the price of
      standpoint. See Proforma           another product is relevant. FRE
28    Invoice, attached as Exhibit       § 401.
                                                        67
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 68 of 84 Page ID
                                      #:2045


1
      C to this Declaration.”
2

3
      69. Declaration of Angello         Lacks Foundation:                           Sustained:_____
4     Flores, Page 4, Paragraph          Declarant failed to lay the
      22, lines 12-14                    necessary foundation for the                Overruled:_____
5
                                         statement made. FRE § 602; 701-
6     “Because we plant for              703
      export-something that both
7
      Mr. Newman and Mr. Cruz            Conclusory:
8     knew-we decided to                 Declarant statements on what Mr.
      purchase 3,200 lbs. of this        Newman or Mr. Cruz knew are
9
      “improved" variety, despite        conclusory; testimony that is
10    the extra cost.”                   conclusory is not admissible. FRE
                                         § 702; Aguilar v. Int’l
11
                                         Longshoremen’s Union Local No.
12                                       10 (9th Cir. 1992) 966 F.2d 443,
                                         447.
13

14                                       Speculation
                                         Declarant’s statement is
15
                                         speculative as to what Mr.
16                                       Newman and/or Mr. Cruz knew.
                                         FRE § 702; U.S. v. Hermanek (9th
17
                                         Cir. 2002) 289 F.3d 1076, 1094.
18
                                         Relevance / No Probative Value:
19
                                         This assertion lack any relevance.
20                                       FRE § 401.
21
      70. Declaration of Angello         Lacks Foundation:                           Sustained:_____
22    Flores, Page 4, Paragraph          Declarant failed to lay the
      23, lines 15-17                    necessary foundation for the                Overruled:_____
23
                                         statement made. FRE § 602; 701-
24    “I have learned that Corona        703
25
      and its attorneys have taken
      the position that “they never      Speculation
26    discussed germination" with        Declarant’s statement is
27
      us and that they made no           speculative as to what position
      representations to us              CORONA and/or its attorney have
28    regarding the quality of the       taken. FRE § 702; U.S. v.
                                                        68
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 69 of 84 Page ID
                                      #:2046


1
      Sapphire peas.”                    Hermanek (9th Cir. 2002) 289
2                                        F.3d 1076, 1094.
3
                                         Relevance / No Probative Value:
4                                        This assertion lack any relevance.
                                         FRE § 401.
5

6     71. Declaration of Angello         Lacks Foundation:                Sustained:_____
      Flores, Page 4, Paragraph          Declarant failed to lay the
7
      24, lines 18-22                    necessary foundation for the     Overruled:_____
8                                        statements made. FRE § 602; 701-
      “Corona's assertions are           703
9
      simply untrue. Although we
10    may have not used the word         Hearsay / Lacks Authentication:
      "'germination," at all times       Any statements attributed to Mr.
11
      Corona promised that this          Cruz are hearsay. No support for
12    new Sapphire variety was           provided for the contention Mr.
      "better performing." When          Newman said what was attributed
13
      Corona represented to us           to him. FRE § 801; 802
14    that the Sapphire peas were
      "better                            Conclusory:
15
      performing" or an                  The statement regarding what
16    ''improved version of the          CORONA allegedly promised is
      Sugar Daddy," Corona               conclusory; testimony that is
17
      evidently implied that             conclusory is not admissible. FRE
18    these peas had better              § 702; Aguilar v. Int’l
      germination rates than other       Longshoremen’s Union Local No.
19
      varieties.”                        10 (9th Cir. 1992) 966 F.2d 443,
20                                       447.
21
                                         Legal Conclusion
22                                       Declarant improperly offers
                                         opinion as a legal conclusion. FRE
23
                                         § 701-703.
24
                                         Speculation
25
                                         Declarant’s statement is
26                                       speculative as to what “better
27
                                         performing” means, or what was
                                         allegedly implied. FRE § 702;
28                                       U.S. v. Hermanek (9th Cir. 2002)
                                                        69
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 70 of 84 Page ID
                                      #:2047


1
                                         289 F.3d 1076, 1094.
2
                                         Sham Affidavit:
3
                                         Representatives from
4                                        PLAINTIFFS testified that
                                         germination was not discussed.
5
                                         Now, PLAINTIFFS seek to
6                                        introduce “evidence” of other
                                         dealings in an attempt to show that
7
                                         germination was discussed.
8                                        However, even the declarations
                                         submitted admit that the term
9
                                         “germination” was never used.
10                                       Radobenko v. Automated
                                         Equipment Corp. (9th Cir. 1975)
11
                                         520 F.2d 540, 544.
12
      72. Declaration of Angello         Lacks Foundation:                   Sustained:_____
13
      Flores, Pages 4-5,                 Declarant failed to proffer any
14    Paragraph 25, lines 23-25          preliminary evidence to lay the     Overruled:_____
                                         foundation for the claim that he is
15
      “Moreover, it is common            a qualified to make assertions
16    knowledge in the industry--        regarding the industry and/or what
      and Corona, with more than         Corona knew. It also lacks
17
      30 years in the industry           foundation as to what growers will
18    knows this-that no grower          or will not buy, and whether or not
      will purchase seeds if it          the grower will be profitable.
19
      knows they had a                   FRE § 602; 701-703.
20    germination rate of less than
      80%, as they would not be     Legal Conclusion
21
      profitable.”                  Declarant’s statement is a legal
22                                  conclusion. FRE § 701-703.
23
                                         Conclusory:
24                                       Testimony that is conclusory is
                                         not admissible. FRE § 702;
25
                                         Aguilar v. Int’l Longshoremen’s
26                                       Union Local No. 10 (9th Cir.
27
                                         1992) 966 F.2d 443, 447.

28                                       Speculation
                                                        70
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 71 of 84 Page ID
                                      #:2048


1
                                         The statement is speculation and
2                                        not supported by any citations to
                                         evidence. FRE § 702; U.S. v.
3
                                         Hermanek (9th Cir. 2002) 289
4                                        F.3d 1076, 1094.
5
                                         Improper Opinion:
6                                        Declarant has not provided the
                                         basis indicating that he is qualified
7
                                         to make the assertion and has no
8                                        basis for making such opinions.
                                         FRE § 701-703.
9

10                                       Relevance / No Probative Value:
                                         This assertion is irrelevant / lacks
11
                                         probative value because it is an
12                                       unsupported general statement and
                                         not specific to the issues in this
13
                                         lawsuit. FRE § 401.
14
                                         Sham Affidavit:
15
                                         Representatives from
16                                       PLAINTIFFS testified that
                                         germination was not discussed.
17
                                         Now, PLAINTIFFS seek to
18                                       introduce “evidence” of other
                                         dealings in an attempt to show that
19
                                         germination was discussed.
20                                       However, even the declarations
                                         submitted admit that the term
21
                                         “germination” was never used.
22                                       Radobenko v. Automated
                                         Equipment Corp. (9th Cir. 1975)
23
                                         520 F.2d 540, 544.
24

25

26

27

28
                                                        71
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 72 of 84 Page ID
                                      #:2049


1    ///
2    ///
                    Evidentiary Objections to Declaration of Edwin Maldonado
3

4
           Material Objected to:                Ground for Objection:                   Ruling on the
5
                                                                                         Objection:
6
      73. Declaration of Edwin           Hearsay / Lacks Authentication:             Sustained:_____
7
      Maldonado, Page 2,                 Any statements attributed to Mr.
8     Paragraph 6, lines 14-16           Cruz is hearsay. FRE § 801; 802.            Overruled:_____
9
      “During my meetings and            Relevance / No Probative Value:
10    conversations with Mr.             This assertion is irrelevant / lacks
      Cruz, I told him that we           probative value. FRE § 401.
11
      were interested in buying
12    the Sugar Daddy pea
      variety-a variety we've
13
      purchased from Corona in
14    the past.”
15

16    74. Declaration of Edwin           Hearsay / Lacks Authentication:             Sustained:_____
      Maldonado, Page 2,                 Any statements attributed to Mr.
17
      Paragraph 7, lines 17-19           Cruz is hearsay. FRE § 801; 802.            Overruled:_____
18
      “Mr. Cruz, instead, spoke to       Relevance / No Probative Value:
19
      me about a variety called          This assertion is irrelevant / lacks
20    the "Sapphire." According          probative value. FRE § 401.
      to Mr. Cruz, the Sapphires
21
      were an improved version           Sham Affidavit:
22    of the Sugar Daddy, perfect        Representatives from
      for exports abroad-the final       PLAINTIFFS testified that
23
      destination of our products.”      germination was not discussed.
24                                       Now, PLAINTIFFS seek to
25
                                         introduce “evidence” of other
                                         dealings in an attempt to show that
26                                       germination was discussed.
27
                                         However, even the declarations
                                         submitted admit that the term
28                                       “germination” was never used.
                                                        72
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 73 of 84 Page ID
                                      #:2050


1
                                         Radobenko v. Automated
2                                        Equipment Corp. (9th Cir. 1975)
                                         520 F.2d 540, 544.
3

4     75. Declaration of Edwin           Hearsay / Lacks Authentication:             Sustained:_____
      Maldonado, Page 2,                 Any statements attributed to Mr.
5
      Paragraph 8, lines 20-22           Cruz is hearsay. FRE § 801; 802.            Overruled:_____
6
      “Mr. Cruz further stated,          Relevance / No Probative Value:
7
      that the Sugar Daddy was           This assertion is irrelevant / lacks
8     discontinued, and that the         probative value. FRE § 401.
      Sapphire was better
9
      resistant for longer trips; 24     Sham Affidavit:
10    days or more.”                     Representatives from
                                         PLAINTIFFS testified that
11
                                         germination was not discussed.
12                                       Now, PLAINTIFFS seek to
                                         introduce “evidence” of other
13
                                         dealings in an attempt to show that
14                                       germination was discussed.
                                         However, even the declarations
15
                                         submitted admit that the term
16                                       “germination” was never used.
                                         Radobenko v. Automated
17
                                         Equipment Corp. (9th Cir. 1975)
18                                       520 F.2d 540, 544.
19
      76. Declaration of Edwin           Hearsay / Lacks Authentication:             Sustained:_____
20    Maldonado, Page 2,                 Any statements attributed to Mr.
      Paragraph 9, lines 22-23           Cruz is hearsay. FRE § 801; 802.            Overruled:_____
21

22    “Mr. Cruz further stated that Relevance / No Probative Value:
      Sapphires had a much better This assertion is irrelevant / lacks
23
      performance than the Sugar probative value. FRE § 401.
24    Daddy.”
25
                                    Sham Affidavit:
                                    Representatives from
26                                  PLAINTIFFS testified that
27
                                    germination was not discussed.
                                    Now, PLAINTIFFS seek to
28                                  introduce “evidence” of other
                                                        73
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 74 of 84 Page ID
                                      #:2051


1
                                         dealings in an attempt to show that
2                                        germination was discussed.
                                         However, even the declarations
3
                                         submitted admit that the term
4                                        “germination” was never used.
                                         Radobenko v. Automated
5
                                         Equipment Corp. (9th Cir. 1975)
6                                        520 F.2d 540, 544.
7
      77. Declaration of Edwin           Hearsay / Lacks Authentication:             Sustained:_____
8     Maldonado, Page 2,                 Any statements attributed to Mr.
      Paragraph 10, lines 24-25          Cruz is hearsay. FRE § 801; 802.            Overruled:_____
9

10    “Mr. Cruz further stated that      Relevance / No Probative Value:
      Sapphires had a better             This assertion is irrelevant / lacks
11
      productivity and they grew         probative value. FRE § 401.
12    in more volume than the
      Sugar Daddy.”                      Sham Affidavit:
13
                                         Representatives from
14                                       PLAINTIFFS testified that
                                         germination was not discussed.
15
                                         Now, PLAINTIFFS seek to
16                                       introduce “evidence” of other
                                         dealings in an attempt to show that
17
                                         germination was discussed.
18                                       However, even the declarations
                                         submitted admit that the term
19
                                         “germination” was never used.
20                                       Radobenko v. Automated
                                         Equipment Corp. (9th Cir. 1975)
21
                                         520 F.2d 540, 544.
22
      78. Declaration of Edwin           Hearsay / Lacks Authentication:             Sustained:_____
23
      Maldonado, Page 2,                 Any statements attributed to Mr.
24    Paragraph 11, lines 26             Cruz is hearsay. FRE § 801; 802.            Overruled:_____
25
      “Mr. Cruz further stated that Relevance / No Probative Value:
26    the Sapphires grew bigger     This assertion is irrelevant / lacks
27
      pods.”                        probative value. FRE § 401.

28                                       Sham Affidavit:
                                                        74
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 75 of 84 Page ID
                                      #:2052


1
                                         Representatives from
2                                        PLAINTIFFS testified that
                                         germination was not discussed.
3
                                         Now, PLAINTIFFS seek to
4                                        introduce “evidence” of other
                                         dealings in an attempt to show that
5
                                         germination was discussed.
6                                        However, even the declarations
                                         submitted admit that the term
7
                                         “germination” was never used.
8                                        Radobenko v. Automated
                                         Equipment Corp. (9th Cir. 1975)
9
                                         520 F.2d 540, 544.
10
      79. Declaration of Edwin           Lacks Foundation:                           Sustained:_____
11
      Maldonado, Page 3,                 Declarant failed to lay the
12    Paragraph 12, lines 1-3            necessary foundation for the                Overruled:_____
                                         statement made. FRE § 602; 701-
13
      “I have learned that Corona        703
14    has taken the position that
      “germination” was never            Hearsay / Lacks Authentication:
15
      discussed with us, at the          Any statements attributed to Mr.
16    time Corona (through Mr.           Cruz is hearsay. FRE § 801; 802.
      Cruz) adamantly promoted
17
      and sold us the Sapphires.”        Conclusory:
18                                       The statement of what CORONA
                                         allegedly promoted is conclusory;
19
                                         testimony that is conclusory is not
20                                       admissible. FRE § 702; Aguilar v.
                                         Int’l Longshoremen’s Union Local
21
                                         No. 10 (9th Cir. 1992) 966 F.2d
22                                       443, 447.
                                         Speculation
23
                                         Declarant’s statement is
24                                       speculative as to what position
                                         CORONA has taken. FRE § 702;
25
                                         U.S. v. Hermanek (9th Cir. 2002)
26                                       289 F.3d 1076, 1094.
27
                                         Relevance / No Probative Value:
28                                       This assertion lack any relevance.
                                                        75
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 76 of 84 Page ID
                                      #:2053


1
                                         FRE § 401.
2

3     80. Declaration of Edwin           Lacks Foundation:                Sustained:_____
4     Maldonado, Page 3,                 Declarant failed to lay the
      Paragraph 13, lines 4-7            necessary foundation for the     Overruled:_____
5
                                         statements made. FRE § 602; 701-
6     “I find that this is a             703
      misstatement, because
7
      though we may not have             Hearsay / Lacks Authentication:
8     used the word                      Any statements attributed to Mr.
      “germination,” at all times        Cruz are hearsay. No support for
9
      Mr. Cruz promised that his         provided for the contention Mr.
10    Sapphire variety had a             Newman said what was attributed
      “better performance” than          to him. FRE § 801; 802
11
      the Sugar Daddy’s or other
12    pea varieties. It was              Conclusory:
      obvious from our                   The statement regarding what
13
      communications that a              CORONA allegedly promised is
14    good, better germination           conclusory; testimony that is
      was implicit in our                conclusory is not admissible. FRE
15
      conversations.”                    § 702; Aguilar v. Int’l
16                                       Longshoremen’s Union Local No.
                                         10 (9th Cir. 1992) 966 F.2d 443,
17
                                         447.
18
                                         Legal Conclusion
19
                                         Declarant improperly offers
20                                       opinion as a legal conclusion. FRE
                                         § 701-703.
21

22                                       Speculation
                                         Declarant’s statement is
23
                                         speculative as to what “better
24                                       performance” means, or what was
                                         allegedly implied. FRE § 702;
25
                                         U.S. v. Hermanek (9th Cir. 2002)
26                                       289 F.3d 1076, 1094.
27
                                         Sham Affidavit:
28                                       Representatives from
                                                        76
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 77 of 84 Page ID
                                      #:2054


1
                                         PLAINTIFFS testified that
2                                        germination was not discussed.
                                         Now, PLAINTIFFS seek to
3
                                         introduce “evidence” of other
4                                        dealings in an attempt to show that
                                         germination was discussed.
5
                                         However, even the declarations
6                                        submitted admit that the term
                                         “germination” was never used.
7
                                         Radobenko v. Automated
8                                        Equipment Corp. (9th Cir. 1975)
                                         520 F.2d 540, 544.
9

10    81. Declaration of Edwin      Lacks Foundation:                   Sustained:_____
      Maldonado, Page 3,            Declarant failed to proffer any
11
      Paragraph 14, lines 8-9       preliminary evidence to lay the     Overruled:_____
12                                  foundation for the claim that he is
      “We here at AVSA, or          a qualified to make assertions
13
      nobody that I know of in      regarding the industry and/or what
14    this industry would           Corona knew. It also lacks
      purchase a seed with          foundation as to what growers will
15
      germinations lower than       or will not buy, and whether or not
16    80% because they would        the grower will be profitable.
      not be otherwise profitable.” FRE § 602; 701-703.
17

18                                       Legal Conclusion
                                         Declarant’s statement is a legal
19
                                         conclusion. FRE § 701-703.
20
                                         Conclusory:
21
                                         Testimony that is conclusory is
22                                       not admissible. FRE § 702;
                                         Aguilar v. Int’l Longshoremen’s
23
                                         Union Local No. 10 (9th Cir.
24                                       1992) 966 F.2d 443, 447.
25
                                         Speculation
26                                       The statement is speculation and
27
                                         not supported by any citations to
                                         evidence. FRE § 702; U.S. v.
28                                       Hermanek (9th Cir. 2002) 289
                                                        77
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 78 of 84 Page ID
                                      #:2055


1
                                         F.3d 1076, 1094.
2
                                         Improper Opinion:
3
                                         Declarant has not provided the
4                                        basis indicating that he is qualified
                                         to make the assertion and has no
5
                                         basis for making such opinions.
6                                        FRE § 701-703.
7
                                         Relevance / No Probative Value:
8                                        This assertion is irrelevant / lacks
                                         probative value because it is an
9
                                         unsupported general statement and
10                                       not specific to the issues in this
                                         lawsuit. FRE § 401.
11

12                                       Sham Affidavit:
                                         Representatives from
13
                                         PLAINTIFFS testified that
14                                       germination was not discussed.
                                         Now, PLAINTIFFS seek to
15
                                         introduce “evidence” of other
16                                       dealings in an attempt to show that
                                         germination was discussed.
17
                                         However, even the declarations
18                                       submitted admit that the term
                                         “germination” was never used.
19
                                         Radobenko v. Automated
20                                       Equipment Corp. (9th Cir. 1975)
                                         520 F.2d 540, 544.
21

22    82. Declaration of Edwin           Lacks Foundation:                           Sustained:_____
      Maldonado, Page 3,                 Declarant failed to proffer any
23
      Paragraph 15, lines 10-12          preliminary evidence to lay the             Overruled:_____
24                                       foundation for the claim that he
      “Finally, we never, in our         has general knowledge about
25
      conversations with Mr.             Thiram, of what seed
26    Cruz, discussed anything           manufacturers do. FRE § 602;
27
      related to thiram. I have          701-703.
      general knowledge that seed
28    manufacturers sometimes     Legal Conclusion
                                                        78
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 79 of 84 Page ID
                                      #:2056


1
      treat seeds with thiram, but       Declarant’s statement is a legal
2     that is not something that         conclusion. FRE § 701-703.
      we order when we purchase
3
      seeds.”                            Conclusory:
4                                        Testimony that is conclusory is
                                         not admissible. FRE § 702;
5
                                         Aguilar v. Int’l Longshoremen’s
6                                        Union Local No. 10 (9th Cir.
                                         1992) 966 F.2d 443, 447.
7

8                                        Speculation
                                         The statement is speculation and
9
                                         not supported by any citations to
10                                       evidence. FRE § 702; U.S. v.
                                         Hermanek (9th Cir. 2002) 289
11
                                         F.3d 1076, 1094.
12
                                         Improper Opinion:
13
                                         Declarant has not provided the
14                                       basis indicating that he is qualified
                                         to make the assertion and has no
15
                                         basis for making such opinions.
16                                       FRE § 701-703.
17
                                         Sham Affidavit:
18                                       AVSA’s representative testified
                                         the seeds were treated with
19
                                         Thiram. This declaration is a
20                                       sham affidavit designed to create a
                                         triable issue and should be
21
                                         disregarded. Radobenko v.
22                                       Automated Equipment Corp. (9th
                                         Cir. 1975) 520 F.2d 540, 544.
23

24
                     Evidentiary Objections to Declaration of Eduardo Maura
25

26
        Material Objected to:                   Ground for Objection:                   Ruling on the
27                                                                                       Objection:
28
                                                        79
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 80 of 84 Page ID
                                      #:2057


1

2     83. Declaration of Eduardo Hearsay / Lacks Authentication:                     Sustained:_____
      Maura, Page 2, Paragraph 9, Exhibit “E” lacks authentication
3
      lines 24-25                  and constitute inadmissible                       Overruled:_____
4                                  hearsay. FRE § 801; 802.
      “Attached as Exhibit E are
5
      true and correct copies of   Relevance / No Probative Value:
6     relevant pages to scientific This assertion is irrelevant / lacks
      article “Are Stemphylium     probative value as it is a general
7
      spp. Seed Borne Pathogens statement is not specific to issues
8     of Pea (Pisum sativum L.)?” in this action. It is also unclear
                                   what it is supposed to tell the
9
                                   reader. FRE § 401.
10
      84. Declaration of Eduardo         Hearsay / Lacks Authentication:             Sustained:_____
11
      Maura, Page 3, Paragraph           Exhibit “I” lacks authentication
12    13, lines 5-6                      and constitute inadmissible                 Overruled:_____
                                         hearsay. FRE § 801; 802.
13
      “Attached as Exhibit I are
14    true and correct copies of         Relevance / No Probative Value:
      relevant pages of the              This assertion is irrelevant / lacks
15
      International Rules for Seed       probative value as it is a general
16    Testing.”                          statement is not specific to issues
                                         in this action. It is also unclear
17
                                         what it is supposed to tell the
18                                       reader. FRE § 401.
19
      85. Declaration of Eduardo         Hearsay / Lacks Authentication:             Sustained:_____
20    Maura, Page 3, Paragraph           Exhibit “J” lacks authentication
      14, lines 5-6                      and constitute inadmissible                 Overruled:_____
21
                                         hearsay. FRE § 801; 802.
22    “Attached as Exhibit
      JE are true and correct            Relevance / No Probative Value:
23
      copies of relevant portions        This assertion is irrelevant / lacks
24    of the California Code or          probative value as it is a general
25
      Regulations, Article 3.            statement is not specific to issues
      Inspection and Sampling.”          in this action. It is also unclear
26                                       what it is supposed to tell the
27
                                         reader. FRE § 401.

28    86. Declaration of Eduardo         Hearsay / Lacks
                                                     80
                                                         Authentication:             Sustained:_____
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 81 of 84 Page ID
                                      #:2058


1
      Maura, Page 3, Paragraph           Exhibit “K” lacks authentication
2     15, lines 9-10                     and constitute inadmissible                 Overruled:_____
                                         hearsay. FRE § 801; 802.
3
      “Attached as Exhibit K are
4     true and correct copies of
      the Certificate of Authority
5
      for ISTA Seed Sampling of
6     Mr. Cesar Dulanto and his
      Sampling License
7
      Agreement.”
8

9

10
     DATED: December 6, 2019                      HORTON, OBERRECHT, KIRKPATRICK
11
                                                  & MARTHA
12

13

14
                                                  By: _________________________________
15
                                                       Cheryl A. Kirkpatrick
16                                                     Peter C.L. Chen
                                                       Attorneys for Corona Seeds, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        81
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 82 of 84 Page ID
                                      #:2059


1
                                                    ORDER
2
            The Court, having considered the foregoing objections and evidence filed in
3    support of plaintiffs Agricola Cuyuma SA and Corporacion Agricola Vinasol SAC’s
4    Opposition to defendant Corona Seeds, Inc.’s Motion for Summary Judgment, or
5    Alternatively, Partial Summary Judgment, hereby rules as indicated on each of
6    Defendant’s objections.
7

8    DATED:                                       _____________________________________
                                                  JUDGE OF THE DISTRICT COURT
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        82
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 83 of 84 Page ID
                                      #:2060


1
                                           PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the age of
4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
5    California 92614.
6
            On December 6, 2019, I served the foregoing document described as: Corona
7    Seed, Inc.’s Evidentiary Objections; [Proposed] Order, on all interested parties in this
     action by placing a true copy thereof enclosed in sealed envelopes addressed as stated on
8    the attached service list:
9    [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
10
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
     firm’s practice of collection and processing correspondence for mailing. Under that
11   practice it would be deposited with the U.S. Postal Service on that same day with
12
     postage thereon fully prepaid at Irvine, California in the ordinary course of business. I
     am aware that on motion of the party served, service is presumed invalid if postal
13   cancellation date or postage meter date is more than (1) day after the date of deposit for
14
     mailing in affidavit.

15   [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
16
     document by electronic mail to the party(s) identified on the attached service list using
     the e-mail address(es) indicated.
17

18   [ ] BY OVERNIGHT DELIVERY – I deposited such envelope for collection and
     delivery by Federal Express with delivery fees paid or provided for in accordance with
19   ordinary business practices. I am “readily familiar” with the firm’s practice of collection
20   and processing packages for overnight delivery by Federal Express. They are deposited
     with a facility regularly maintained by Federal Express for receipt on the same day in the
21   ordinary course of business.
22
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
23   this Court at whose direction the service was made.
24
            Executed on December 6, 2019, at Irvine, California.
25

26

27

28
                                                              Crystal Thompson
                                                        83
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
     Case 2:17-cv-08220-DMG-SK Document 79-4 Filed 12/06/19 Page 84 of 84 Page ID
                                      #:2061


1
                                               SERVICE LIST
2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
4
      Panda Kroll, Esq.                                      Co-Counsel for Defendant Corona
5
      Law Offices of Panda Kroll                             Seeds, Inc.
6     5999-B Ridgeview Street
      Camarillo, CA 93012
7
      Phone: (805) 764-0315; Fax: (805) 764-0339
8     Email: pkroll@pandakrollesq.com
      Bruce Alan Finck, Esq.                                 Counsel for Defendant Corona Seeds,
9
      BENTON, ORR, DUVAL &                                   Inc.
10    BUCKINGHAM
      39 N. California Street
11
      Ventura, CA 93001
12    Phone: (805) 648-5111; Fax: (805) 648-7218
      Email: bfinck@bentonorr.com
13
      Brian Nomi, Esq.                                       Co-Counsel for Plaintiffs Agricola
14    Law Office of Brian Nomi                               Cuyuma SA and Corporacion Agricola
      215 E. Daily Drive, Suite 28                           Vinasol S.A.C.
15
      Camarillo, CA 93010
16    Phone: (805) 444-5960
      Fax: (805) 357-5333
17
      Email: briannomi@yahoo.com
18    Eduardo Ayala Maura, Esq.                              Co-Counsel for Plaintiffs Agricola
      Ayala Law P.A.                                         Cuyuma SA and Corporacion Agricola
19
      1390 Brickell Avenue, Suite 335                        Vinasol S.A.C.
20    Miami, FL 33131
21
      Phone: (305) 570-2208
      Fax: (305) 305-7206
22    Email: eayala@ayalalawpa.com
23
      Dale Dorfmeier, Esq.                                   Counsel for Crites Seed, Inc.
      PETRIE, LEATH, LARRIVEE &
24    O’ROURKE, LLP
25
      6051 N. Fresno Street, Suite 110
      Fresno, CA 93710
26    Tel: (559) 498-6522
27
      Email: ddorfmeier@pllolegal.com

28
                                                        84
      DEFENDANTS CORONA SEEDS, INC.’S EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED BY PLAINTIFFS IN OPPOSITION
           TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, OR ALTERNATIVELY, PARTIAL SUMMARY JUDGMENT
